Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19        Entered 08/05/19 22:04:23   Page 1 of 44



                                        Exhibit A

                              Clean Version of the Final Plan
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19                       Entered 08/05/19 22:04:23              Page 2 of 44




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                               §
                                                           §           CHAPTER 11
      MAYFLOWER COMMUNITIES,                     INC.1     §
                                                           §           CASE NO. 19-30283 (HDH)
                              Debtor.

                    DEBTOR’S FIRST AMENDED PLAN OF LIQUIDATION
                  PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

      Daniel B. Prieto, State Bar No. 24048744
      DLA Piper LLP (US)
      1900 North Pearl Street, Suite 2200
      Dallas, Texas 75201
      Telephone: (214) 743-4500
      Facsimile: (214) 743-4545
      E-mail: dan.prieto@dlapiper.com

      Thomas R. Califano (admitted pro hac vice)
      DLA Piper LLP (US)
      1251 Avenue of the Americas
      New York, New York 10020-1104
      Telephone: (212) 335-4500
      Facsimile: (212) 335-4501
      E-mail: thomas.califano@dlapiper.com

      Rachel Nanes (admitted pro hac vice)
      DLA Piper LLP (US)
      200 South Biscayne Boulevard, Suite 2500
      Miami, Florida 33131
      Telephone: (305) 423-8563
      Facsimile: (305) 675-8206
      E-mail: rachel.nanes@dlapiper.com

      Attorneys for the Debtor and Debtor in Possession

      Dated: August 5, 2019




  1
     The last four digits of the Debtor’s federal tax identification number are 6350. The mailing address for the Debtor
  is 1335 S. Guilford Road Carmel, Indiana 46032-2810.
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19                                   Entered 08/05/19 22:04:23                              Page 3 of 44



                                                  TABLE OF CONTENTS

  SECTION 1.        DEFINITIONS AND INTERPRETATION .............................................................. 4
        1.1    Definitions .......................................................................................................................... 4
        1.2    Interpretation, Application of Definitions and Rules of Construction .............................. 14
        1.3    Computation of Time ........................................................................................................ 14
  SECTION 2.        ADMINISTRATIVE AND PRIORITY CLAIMS .................................................. 15
        2.1    Administrative Expense Claims ........................................................................................ 15
        2.2    Accrued Professional Compensation Claims .................................................................... 15
        2.3    Priority Tax Claims ........................................................................................................... 16
  SECTION 3.        CLASSIFICATION OF CLAIMS AND INTERESTS .......................................... 16
  SECTION 4.        TREATMENT OF CLAIMS AND INTERESTS ................................................... 17
        4.1    Other Priority Claims (Class 1)......................................................................................... 17
        4.2    Bondholder Secured Claim (Class 2) ................................................................................ 17
        4.3    Other Secured Claims (Class 3) ........................................................................................ 17
        4.4    General Unsecured Claims (Class 4) ................................................................................ 18
        4.5    Interests in the Barrington (Class 5) ................................................................................. 18
  SECTION 5.        CRAMDOWN. ........................................................................................................... 18
  SECTION 6.        MEANS FOR IMPLEMENTATION OF THE PLAN .......................................... 18
        6.1    Transfers to Bond Trustee................................................................................................. 18
        6.2    Liquidating Trust .............................................................................................................. 18
  SECTION 7.        DISTRIBUTIONS ..................................................................................................... 24
        7.1    Distribution Record Date .................................................................................................. 24
        7.2    Date of Distributions ......................................................................................................... 24
        7.3    Disbursing Agent .............................................................................................................. 25
        7.4    Rights and Powers of Disbursing Agent ........................................................................... 25
        7.5    Delivery of Distributions in General................................................................................. 25
        7.6    Payments and Distributions on Disputed Claims .............................................................. 25
        7.7    Manner of Payment ........................................................................................................... 25
        7.8    Undeliverable Distributions and Unclaimed Property ...................................................... 26
        7.9    Withholding and Reporting Requirements ....................................................................... 26
        7.10   Surrender Instruments ....................................................................................................... 26
        7.11   Setoffs ............................................................................................................................... 26
        7.12   Insurance Claims............................................................................................................... 26
        7.13   Applicability of Insurance Policies ................................................................................... 26
        7.14   No Postpetition Interest .................................................................................................... 27
        7.15   Distributions Free and Clear ............................................................................................. 27
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19                                    Entered 08/05/19 22:04:23                             Page 4 of 44



        7.16     Fractional Dollars; De Minimis Distributions .................................................................. 27
  SECTION 8.         PROCEDURES FOR DISPUTED CLAIMS .......................................................... 27
        8.1      Allowance of Claims and Interests ................................................................................... 27
        8.2      Objections to Claims ......................................................................................................... 27
        8.3      Estimation of Claims ........................................................................................................ 28
        8.4      No Distribution Pending Allowance ................................................................................. 28
        8.5      Distributions after Allowance ........................................................................................... 28
        8.6      Preservations of Rights to Settle Claims ........................................................................... 28
        8.7      Disallowed Claims ............................................................................................................ 28
  SECTION 9.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............................... 29
        9.1      Assumption and Rejection of Executory Contracts and Unexpired Leases ...................... 29
        9.2      Inclusiveness ..................................................................................................................... 29
        9.3      Rejection Claims ............................................................................................................... 29
        9.4      Cure of Defaults ................................................................................................................ 29
        9.5      Full Release and Satisfaction ............................................................................................ 29
        9.6      Reservation of Rights........................................................................................................ 30
   SECTION 10.        CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE
                     DATE .......................................................................................................................... 30
        10.1     Conditions Precedent to Confirmation.............................................................................. 30
        10.2     Conditions Precedent to the Effective Date ...................................................................... 30
        10.3     Waiver of Conditions ........................................................................................................ 31
        10.4     Effect of Failure of Conditions ......................................................................................... 31
  SECTION 11.        EFFECT OF CONFIRMATION ............................................................................. 31
        11.1     Immediate Binding Effect ................................................................................................. 31
        11.2     Compromise and Settlement of Claims, Interests and Controversies ............................... 31
        11.3     Releases by the Debtor ..................................................................................................... 31
        11.4     Releases by Holders of Claims ......................................................................................... 32
        11.5     Exculpation ....................................................................................................................... 33
        11.6     Injunction .......................................................................................................................... 33
        11.7     Term of Injunctions or Stays............................................................................................. 34
        11.8     Injunction Against Interference with Plan ........................................................................ 34
        11.9     Release of Liens ................................................................................................................ 35
        11.10    Effectuating Documents and Further Transactions........................................................... 35
        11.11    Corporate Action............................................................................................................... 35
        11.12    Cancellation of Documents ............................................................................................... 35
        11.13    Dissolution of the Debtor .................................................................................................. 36
        11.14    Preservation of Causes of Action of the Debtor ............................................................... 36
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19                                    Entered 08/05/19 22:04:23                             Page 5 of 44



  SECTION 12.       MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN ...... 36
        12.1    Modification and Amendments......................................................................................... 36
        12.2    Effect of Confirmation on Modifications ......................................................................... 36
        12.3    Revocation or Withdrawal of this Plan ............................................................................. 36
  SECTION 13.       RETENTION OF JURISDICTION ......................................................................... 37
  SECTION 14.       MISCELLANEOUS PROVISIONS ........................................................................ 38
        14.1    Payment of Statutory Fees ................................................................................................ 38
        14.2    Dissolution of Residents’ Committee ............................................................................... 39
        14.3    Section 1125(e) Good Faith Compliance .......................................................................... 39
        14.4    Substantial Consummation ............................................................................................... 39
        14.5    Section 1146 Exemption ................................................................................................... 39
        14.6    Closing of the Chapter 11 Case ........................................................................................ 39
        14.7    Plan Supplement ............................................................................................................... 39
        14.8    Further Assurances ........................................................................................................... 39
        14.9    Exhibits Incorporated........................................................................................................ 39
        14.10   Inconsistency .................................................................................................................... 40
        14.11   No Admissions.................................................................................................................. 40
        14.12   Reservation of Rights........................................................................................................ 40
        14.13   Successors and Assigns .................................................................................................... 40
        14.14   Entire Agreement .............................................................................................................. 40
        14.15   Notices .............................................................................................................................. 40
        14.16   Severability ....................................................................................................................... 41
        14.17   Governing Law ................................................................................................................. 41
        14.18   Request for Confirmation ................................................................................................. 42
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23        Page 6 of 44




                                         INTRODUCTION

          On January 30, 2019, Mayflower Communities, Inc. d/b/a The Barrington of Carmel filed
  a voluntary petition for relief under chapter 11 of title 11 of the United States Code. Subject to
  certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code and rule
  3019 of the Federal Rules of Bankruptcy Procedure, the Debtor reserves the right to alter, amend,
  modify, revoke, or withdraw this Debtor’s First Amended Plan of Liquidation Pursuant to Chapter
  11 of the Bankruptcy Code prior to its substantial consummation. Reference is made to the First
  Amended Disclosure Statement for the Debtor’s First Amended Plan of Liquidation Pursuant to
  Chapter 11 of the Bankruptcy Code for a discussion of the Debtor’s history and assets, a summary
  and analysis of this Plan, and certain related matters, including the distributions to be made under
  this Plan and the risk factors relating to consummation of this Plan. Capitalized terms used but
  not defined herein have the meanings ascribed to them in Section 1 of this Plan.

  SECTION 1. DEFINITIONS AND INTERPRETATION

                 1.1     Definitions.

         The following terms used herein shall have the respective meanings below:

                  Accrued Professional Compensation Claim means, at any given time, all accrued,
  contingent and/or unpaid fees (including any payments owed to Cushman & Wakefield U.S., Inc.
  in connection with the Sale) for legal, financial advisory, investment banking, accounting, real
  estate brokerage and other services and obligations for reimbursement of expenses rendered or
  incurred before the Effective Date under sections 328, 330(a), 331 or 363 of the Bankruptcy Code
  by any retained Professional in the Chapter 11 Case, or under section 503 of the Bankruptcy Code,
  that the Bankruptcy Court has not denied by a Final Order, all to the extent that any such fees and
  expenses have not been previously paid and all subject to the amounts set forth in the Budget and
  all other orders entered by the Bankruptcy Court related to the foregoing.

                 Administrative Expense Claim means any Claim for costs and expenses of
  administration pursuant to sections 503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code,
  including: (a) the actual and necessary costs and expenses incurred on or after the Petition Date
  and through the Effective Date of preserving the Debtor’s Estate and operating the business of the
  Debtor; (b) all fees and charges assessed against the Estate pursuant to 28 U.S.C. § 1930; (c)
  Claims for the value of any goods received by the Debtor within twenty (20) days before the
  Petition Date allowed in accordance with section 503(b)(9) of the Bankruptcy Code; and (d) all
  requests for compensation or expense reimbursement for making a substantial contribution in the
  Chapter 11 Case pursuant to sections 503(b)(3), (4) and (5) of the Bankruptcy Code.

                  Administrative Expense Claims Bar Date means the first Business Day that is
  thirty (30) days after the Effective Date or such other date ordered by the Bankruptcy Court.

                  Allowed means, with reference to any Claim against the Debtor, a Claim (i) as to
  which no objection or request for estimation has been filed on or before any deadline therefor set
  by the Bankruptcy Court or the expiration of such other applicable period fixed by the Bankruptcy
  Court or this Plan; (ii) as to which any objection has been settled, waived, withdrawn or denied by
  a Final Order or in accordance with this Plan; or (iii) that is allowed (a) by a Final Order, (b) by
                                                   4
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 7 of 44




  an agreement between the Holder of such Claim and the Debtor or Liquidating Trustee or (c)
  pursuant to the terms of this Plan; provided, however, that, notwithstanding anything herein to the
  contrary, by treating a Claim as “Allowed” under clause (i) above (the expiration of the applicable
  deadline), neither the Debtor nor the Liquidating Trustee waives its rights to contest the amount
  and validity of any disputed, contingent and/or unliquidated Claim in the time, manner and venue
  in which such Claim would have been determined, resolved or adjudicated if the Chapter 11 Case
  had not been commenced. An Allowed Claim shall be net of any valid setoff exercised with respect
  to such Claim pursuant to the provisions of the Bankruptcy Code and applicable law. Moreover,
  any portion of a Claim that is satisfied, released, or waived during the Chapter 11 Case is not an
  Allowed Claim. Unless otherwise specified in this Plan, in section 506(b) of the Bankruptcy Code
  or by Final Order of the Bankruptcy Court, “Allowed” Claims shall not, for purposes of
  Distributions under this Plan, include interest on such Claim accruing from and after the Petition
  Date.

                  Assets means all assets of the Debtor of any nature whatsoever, including, without
  limitation, all property of the Debtor’s Estate pursuant to section 541 of the Bankruptcy Code,
  Cash, Avoidance Actions, Causes of Action, equipment, inventory, tax refunds, claims of right,
  interests and property, real and personal, tangible and intangible, and proceeds of any of the
  foregoing.

                 Avoidance Actions means any and all avoidance, recovery, subordination or other
  actions or remedies that may be brought on behalf of the Debtor or the Estate under sections 510,
  542, 543, 544, 545, 547, 548, 549, 550, 551 or 553 of the Bankruptcy Code and under similar state
  or federal statutes and common law, including, without limitation, fraudulent transfer laws,
  whether or not litigation is commenced to prosecute such actions or remedies.

                  Ballot means the ballots upon which Holders of Impaired Claims entitled to vote
  on this Plan have indicated their acceptance or rejection of this Plan in accordance with the
  instructions regarding voting.

                 Bankruptcy Code means title 11 of the United States Code, as now in effect or
  hereafter applicable to this Chapter 11 Case.

                 Bankruptcy Court means the United States Bankruptcy Court for the Northern
  District of Texas having jurisdiction over the Chapter 11 Case.

                  Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as amended,
  and the local rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

                 Barrington means the Debtor.

                 Beneficiaries means Holders of Allowed General Unsecured Claims and
  Deficiency Claims against the Debtor’s Estate as beneficiaries of the Liquidating Trust, as defined
  in the Liquidating Trust Agreement.

                 Bond Claims means, collectively, the Bondholder Secured Claim and the
  Bondholder Deficiency Claim, which Claims are Allowed in the total amount of $94,096,671.88
  pursuant to the Final Cash Collateral Order.

                                                  5
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19               Entered 08/05/19 22:04:23         Page 8 of 44




                Bond Documents means, collectively, the Bond Indenture, Master Indenture,
  Mortgage and Security Agreement, Loan Agreement, and any other documents entered into in
  connection with the Bonds.

                 Bond Indenture means that certain Bond Trust Indenture, dated as of August 1,
  2012, between the City of Carmel, Indiana and The Bank of New York Mellon Trust Company,
  N.A., as predecessor to the Bond Trustee.

                Bond Trustee means (i) UMB Bank, N.A., in its capacity as successor trustee under
  the Bond Indenture, (ii) UMB Bank, N.A., in its capacity as successor master trustee under the
  Master Indenture, and (iii) any successor trustee in either capacity.

                 Bondholder Deficiency Claim means the Allowed General Unsecured Claim of the
  holders of the Bonds for the difference between (a) $94,096,671.88 and (b) the amount of the
  Bondholder Secured Claim.

                 Bondholder Secured Claim means the Allowed Secured Claim of the holders of
  the Bonds in the amount of the value paid to the holders of the Bonds pursuant to section 4.2 of
  the Plan.

                Bonds means, collectively, the Series 2012A Bonds, the Series 2012B Bonds, the
  Series 2012C Bonds, and the Series 2012D Bonds.

                Budget shall mean the cash collateral budget agreed to between the Debtor and the
  Bond Trustee attached to the Final Order (1) Authorizing the Debtor to Use the Cash Collateral
  of UMB Bank, N.A. as Bond Trustee; (2) Providing UMB Bank, N.A. as Bond Trustee, Adequate
  Protection; and (3) Modifying the Automatic Stay [Docket No. 217].

                 Business Day means any day of the calendar week, except Saturday, Sunday, a
  “legal holiday,” as defined in Bankruptcy Rule 9006(a), or any day on which commercial banks
  are authorized or required by law to close in Dallas, Texas.

                  Cash means cash and cash equivalents including, without limitation, checks and
  wire transfers; provided, that other than as set forth in the Bond Documents, as applicable, no
  Distributions to be made in Cash under this Plan shall be comprised of any funds held by the Bond
  Trustee pursuant to the Bond Documents.

                  Causes of Action means any claim, cause of action, controversy, demand,
  agreement, right (including to legal or equitable remedies), action, lien, indemnity, guaranty, suit,
  obligation, liability, damage, judgment, account, defense, offset, power, privilege, license, and
  franchise of any kind or character whatsoever, known, unknown, contingent or non-contingent,
  matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
  undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on,
  or after the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory
  of law, asserted or which may be asserted by or on behalf of the Debtor and/or the Estate, including:
  (a) any right of setoff, counterclaim, or recoupment and any claim on contracts or for breaches of
  duties imposed by law or in equity; (b) the right to object to Claims or Interests; (c) any Avoidance


                                                     6
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 9 of 44




  Action; and (d) any claim or defense including fraud, mistake, duress, and usury, and any other
  defenses set forth in section 558 of the Bankruptcy Code.

                Chapter 11 Case means the Debtor’s chapter 11 case pending in the Bankruptcy
  Court under case number 19-30283-hdh11.

                 Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.

                  Class means a class or category of Claims or Interests as classified and described
  in Section 3 of this Plan.

                   Closing Date means the date on which the Debtor closes on the sale of substantially
  all of its Assets to the Stalking Horse.

                 Collateral means any property or interest in property of the Estate subject to a Lien,
  charge or other encumbrance to secure the payment or performance of a Claim, which Lien, charge
  or other encumbrance is not subject to avoidance or otherwise invalid under the Bankruptcy Code
  or other applicable law.

                 Confirmation Date means the date on which the clerk of the Bankruptcy Court
  enters the Confirmation Order on the Bankruptcy Court’s docket in the Chapter 11 Case.

                 Confirmation Hearing means the hearing on confirmation of this Plan pursuant to
  section 1129 of the Bankruptcy Code, as such hearing may be continued from time to time.

                  Confirmation Order means the order entered by the Bankruptcy Court confirming
  this Plan in accordance with chapter 11 of the Bankruptcy Code.

                Contingent Claim means any contingent or unliquidated Claim asserted or which
  may be asserted against the Debtor.

                 Continuing Care Contract means those certain residence and care agreements
  entered into by and between the residents of the Barrington, on the one hand, and the Barrington,
  on the other hand, and any additional documents related thereto including resident parking
  agreements.

                 Creditor means a Holder of a Claim.

                Cure means the payment of Cash by the Debtor, the Stalking Horse, or the
  Liquidating Trustee, as applicable, as necessary to (i) cure a monetary default by the Debtor in
  accordance with the terms of an Executory Contract or Unexpired Lease of the Debtor, and (ii)
  permit the Debtor to assume such Executory Contract or Unexpired Lease under section 365(a) of
  the Bankruptcy Code.

                 Debtor means the Barrington as debtor and debtor in possession, and includes the
  Estate.



                                                   7
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 10 of 44




                 Debtor in Possession means the Debtor in its capacity as debtor in possession in
  the Chapter 11 Case pursuant to sections 1101, 1107(a) and 1108 of the Bankruptcy Code.

                 Debtor Released Claims shall have the meaning set forth in section 11.3.

                 Deficiency Claim means a General Unsecured Claim for the difference between (a)
  the aggregate amount of an Allowed Claim and (b) the value received on account of the portion of
  such Allowed Claim that is a Secured Claim.

                Disallowed Claim means any Claim or portion thereof which has been disallowed
  by a Final Order and includes any Claim which is not an Allowed Claim for any other reason.

                 Disclosure Statement means the disclosure statement (including all exhibits and
  schedules thereto or referenced therein) that relates to the Plan, as such disclosure statement may
  be altered, modified, or amended.

                  Disputed Claim means a Claim that has neither been Allowed nor disallowed
  pursuant to a Final Order of the Bankruptcy Court, and (a) if no Proof of Claim has been filed by
  the applicable deadline: (i) a Claim that has been or hereafter is listed on the Schedules as disputed,
  contingent, or unliquidated; or (ii) a Claim that has been or hereafter is listed on the Schedules as
  other than disputed, contingent, or unliquidated, but as to which the Debtor, Liquidating Trustee,
  or any other party in interest has interposed an objection or request for estimation which has not
  been withdrawn or determined by a Final Order; or (b) if a Proof of Claim or other request for
  payment has been filed by the applicable deadline: (i) a Claim for which no corresponding Claim
  has been or hereafter is listed on the Schedules or Allowed in this Plan; (ii) a Claim for which a
  corresponding Claim has been or hereafter is listed on the Schedules as other than disputed,
  contingent, or unliquidated, but the nature or amount of the Claim or as asserted in the Proof of
  Claim varies from the nature and amount of such Claim as listed on the Schedules to the extent of
  such positive variance; (iii) a Claim for which a corresponding Claim has been or hereafter is listed
  on the Schedules as disputed, contingent, or unliquidated; or (iv) a Claim for which a timely
  objection or request for estimation is interposed by the Debtor, the Liquidating Trustee, or any
  other party in interest which has not been withdrawn or determined by a Final Order.

                 Distribution means Cash, property, interests in property or other value distributed
  to Holders of Allowed Claims, or their designated agents, under this Plan.

                 Distribution Record Date means five (5) Business Days prior to the Confirmation
  Date.

                 Effective Date means the first Business Day after the Confirmation Date on which
  the conditions precedent specified in Section 10 of this Plan have been either satisfied or waived.

                 Encumbered Excluded Assets shall have the meaning set forth in section III(L)(b)
  of the Disclosure Statement.

                  Estate means the estate created in the Chapter 11 Case containing all property and
  other interests of the Debtor pursuant to section 541 of the Bankruptcy Code.


                                                    8
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 11 of 44




                 Excluded Assets shall have the meaning set forth in section III(L)(b) of the
  Disclosure Statement.

                   Exculpated Claim means any claim related to any act or omission in connection
  with, relating to or arising out of (i) any in-court or out-of-court forbearance or restructuring
  arrangement involving the Debtor and its current and former employees, agents, representatives,
  advisors, consultants and attorneys, (ii) the Chapter 11 Case, (iii) the negotiation or consummation
  of the Sale, (iv) the negotiation, administration or consummation of any cash collateral
  arrangement in the Chapter 11 Case, (v) the formulation, preparation, dissemination, negotiation
  or filing of the Disclosure Statement or this Plan or any contract, instrument, release or other
  agreement or document created or entered into in connection with the Disclosure Statement or this
  Plan, (vi) the filing of the Chapter 11 Case, (vii) the pursuit of confirmation of this Plan, (viii) the
  administration and implementation of this Plan, or (ix) the Distribution of property under this Plan
  and/or any other related agreement; provided, however, that Exculpated Claims shall not include
  any act or omission that is determined in a Final Order to have constituted gross negligence or
  willful misconduct under applicable non-bankruptcy law. No Cause of Action, obligation or
  liability expressly preserved by the Plan or the Plan Supplement constitutes an Exculpated Claim.

                  Exculpated Party means each of: (i) the Debtor, (ii) the Residents’ Committee;
  (iii) the Bond Trustee, (iv) the Liquidating Trustee, (v) the Liquidating Trust, and (vi) the current
  and former officers, directors, members, managers, employees, attorneys, consultants and
  advisors, each in their respective capacities as such, of each of the foregoing.

                Executory Contract means a contract to which the Debtor is a party that is capable
  of assumption or rejection under section 365 of the Bankruptcy Code.

                 Facility means the continuing care retirement community owned and operated by
  the Barrington, known as “The Barrington of Carmel.”

                 Final Cash Collateral Order means any order, whether interim or final, authorizing
  the use by the Debtor during the Chapter 11 Case of the cash collateral of the Bond Trustee.

                   Final Order means an order or judgment of the Bankruptcy Court, or other court
  of competent jurisdiction, that has been entered on the docket in the Chapter 11 Case or the docket
  of any other court of competent jurisdiction, and, which has not been reversed, vacated, or stayed
  and as to which (i) the time to appeal, petition for certiorari, or move for a new trial, reargument,
  or rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for
  a new trial, reargument, or rehearing shall then be pending, or (ii) if an appeal, writ of certiorari,
  new trial, reargument, or rehearing thereof has been sought, such order or judgment shall have
  been affirmed by the highest court to which such order was appealed, or certiorari shall have been
  denied, or a new trial, reargument, or rehearing shall have been denied or resulted in no
  modification of such order, and the time to take any further appeal, petition for certiorari or move
  for a new trial, reargument, or rehearing shall have expired; provided, however, that the possibility
  that a motion under Rule 60 of the Federal Rules of Civil Procedure, or Bankruptcy Rule 9024,
  may be filed relating to such order shall not cause such order to not be a Final Order.




                                                     9
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 12 of 44




                 General Unsecured Claim means a Deficiency Claim and any Claim asserted
  against the Debtor which is not included within the other specifically defined Classes hereunder.

                Governmental Unit has the meaning ascribed to such term in section 101(27) of
  the Bankruptcy Code.

                  Gross Holdback Escrow Amount means any amount of the Purchase Price held in
  a third-party escrow account in connection with the Sale.

                 Holdback Escrow Termination Date means the date that is the twelve (12) month
  anniversary of the Closing Date or such other date on which the Debtor’s interest in the Gross
  Holdback Escrow Amount is released from escrow.

                 Holder means the legal or beneficial holder of a Claim or Interest.

                  Impaired means, with respect to a Claim or Interest, that such Class of Claims or
  Interests is impaired within the meaning of section 1124 of the Bankruptcy Code.

                 Insurance Policies means, collectively, all of the Debtor’s insurance policies.

                 Interest means the interest of any Holder in an equity security of the Debtor, within
  the meaning of section 101(16) of the Bankruptcy Code represented by any issued and outstanding
  shares of common or preferred stock or other instrument evidencing a present ownership or
  membership interest in the Debtor, whether or not transferable, or any option, warrant, or right,
  contractual or otherwise, to acquire any such interest, including a partnership, limited liability
  company or similar interest in the Debtor.

                 Issuer means the City of Carmel pursuant to the Bond Indenture.

                 Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

                  Liquidating Trust means the grantor trust to be created upon the Effective Date for
  the benefit of the Beneficiaries.

                 Liquidating Trust Agreement means the agreement, substantially in the form
  included in the Plan Supplement, governing the operations of the Liquidating Trust, as it may be
  subsequently modified from time to time.

                  Liquidating Trust Assets means the assets held in the Liquidating Trust comprised
  of (i) Liquidating Trust Contribution; (ii) the Encumbered Excluded Assets that are subject to the
  Bond Trustee’s Lien and not otherwise turned over to the Bond Trustee on the Effective Date; (iii)
  the Excluded Assets from the Sale, to the extent such assets are not encumbered by a Lien; (iv) all
  Causes of Action of the Debtor’s Estate, except those expressly waived herein, and (v) all other
  unencumbered assets of the Debtor’s Estate remaining after all required payments have been made
  pursuant to the Plan, Confirmation Order, and Liquidating Trust Agreement, as applicable.




                                                  10
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23       Page 13 of 44




                 Liquidating Trust Contribution means $100,000 to be funded, first, from any Cash
  on hand of the Debtor on the Effective Date, and, second, from the proceeds of the Sale that would
  otherwise be paid to the Bond Trustee.

                 Liquidating Trust Distributable Cash means all Liquidating Trust Assets, other
  than the Encumbered Excluded Assets that are subject to the Bond Trustee’s Lien and not
  otherwise turned over to the Bond Trustee on the Effective Date, reduced to Cash.

                    Liquidating Trust Monthly Fee Statements shall have the meaning set forth in
  section 6.2(f).

                    Liquidating Trust Professionals shall have the meaning set forth in section 6.2(f).

                    Liquidating Trust Reserve shall have the meaning set forth in section 6.2(b).

                   Liquidating Trustee means the individual or entity designated and retained as the
  trustee to the Liquidating Trust, as of the Effective Date or as soon as reasonably practicable
  thereafter, as the fiduciary responsible for administering the Liquidating Trust.

                Loan Agreement means that Loan Agreement dated as of August 1, 2012 between
  Barrington and the Issuer.

                Master Indenture means that Master Trust Indenture dated as of August 1, 2012,
  between Barrington, as the initial member of the obligated group, and the Master Trustee.

                 Master Trustee means the Bank of New York Mellon Trust Company, N.A. in its
  capacity as prior master trustee under the Bond Indenture and the Master Indenture.

                Mortgage and Security Agreement means that Mortgage, Assignment of Leases
  and Rents, Security Agreement, and Fixture Filing dated as of August 1, 2012 between Barrington
  and the Master Trustee.

                Net Holdback Escrow Amount means the Debtor’s interest in the Gross Holdback
  Escrow Amount on the Holdback Escrow Termination Date. The Bond Trustee shall continue to
  have a Lien on the Debtor’s right to receive the Net Holdback Escrow Amount.

                  Net Sale Proceeds means the gross proceeds of the Sale, net of (i) the Gross
  Holdback Escrow Amount; (ii) the Liquidating Trust Reserve; (iii) the Liquidating Trust
  Contribution, to the extent not funded from Cash on hand of the Debtor on the Effective Date; and
  (iv) any proceeds of the Sale previously distributed to the Bond Trustee pursuant to the Order (I)
  Approving the Asset Purchase Agreement Between the Debtor and Prairie Landing Community,
  Inc.; (II) Authorizing the Sale of Substantially All of the Debtor’s Assets Free and Clear of Liens,
  Claims, Interests and Encumbrances, Except for Certain Assumed Liabilities; (III) Authorizing the
  Assumption and Assignment of Certain Executory Contracts and Unexpired Leases in Connection
  Therewith; and (IV) Granting Related Relief [Docket No. 318].

                 Other Priority Claim means any Claim entitled to priority under sections 507(a)(4)
  and 507(a)(5) of the Bankruptcy Code.

                                                    11
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 14 of 44




                 Other Secured Claim means a Secured Claim other than the Bondholder Secured
  Claim.

                 Person means an individual, corporation, partnership, limited liability company,
  joint venture, association, joint stock company, trust, estate, unincorporated organization,
  governmental unit, government (or agency or political subdivision thereof), or other entity,
  including, without limitation, the Debtor.

                 Petition Date means January 30, 2019.

                Plan means this plan of liquidation, either in its present form or as it may be altered,
  amended, modified, or supplemented from time to time in accordance with the Bankruptcy Code,
  the Bankruptcy Rules, or the terms hereof, as the case may be, together with any and all exhibits
  and schedules hereto.

                 Plan Supplement means the compilation of documents and forms of documents,
  schedules, and exhibits to this Plan, to be filed ten (10) days prior to the Confirmation Hearing, as
  amended, supplemented, or modified from time to time in accordance with the terms hereof, the
  Bankruptcy Code and the Bankruptcy Rules.

               Priority Claim means any Claim entitled to priority pursuant to section 507(a) of
  the Bankruptcy Code other than an Administrative Expense Claim, Accrued Professional
  Compensation Claim or Priority Tax Claims.

                  Priority Tax Claim means any Claim of a Governmental Unit of a kind entitled to
  priority under section 507(a)(8) of the Bankruptcy Code.

                 Pro Rata shall mean the proportion that the amount of a Claim in a particular Class
  or Classes bears to the aggregate amount of all Claims in such Class or Classes, unless the Plan
  otherwise provides.

                 Professionals means all professionals employed in the Chapter 11 Case pursuant
  to sections 327, 363 and 1103 of the Bankruptcy Code.

                 Proof of Claim means a proof of Claim filed against the Debtor in the Chapter 11
  Case.

                 Purchase Price shall have the meaning set forth in section I(B) of the Disclosure
  Statement.

                 Related Persons means, with respect to any Person, such Person’s predecessors,
  successors, assigns and present and former affiliates (whether by operation of law or otherwise)
  and each of their respective members, partners, equity holders, certificate holders, officers,
  directors, employees, representatives, advisors, attorneys, auditors, agents, and professionals, in
  each case acting in such capacity on or any time prior to or after the Petition Date, and any Person
  claiming by or through any of them.



                                                   12
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 15 of 44




                  Released Parties means (i) the Debtor, (ii) the Residents’ Committee, (iii) the Bond
  Trustee, (iv) the Liquidating Trustee, (v) the Liquidating Trust, (vi) Seniority, Inc., (vii) SQLC,
  and (viii) the current and former officers, directors, members, managers, employees, attorneys,
  consultants and advisors, each in their respective capacities as such, of each of the foregoing.

                  Releasing Parties means all Persons who have held, hold or may hold Claims or
  Interests that have been released, discharged or are subject to exculpation pursuant to this Plan.

               Residents shall mean all persons that reside at the Facility and are parties to
  Continuing Care Contracts.

                Residents’ Committee means the statutory committee of Residents appointed in the
  Chapter 11 Case by the United States Trustee on February 11, 2019.

                  Sale shall have the meaning set forth in section I(B) of the Disclosure Statement.

                 Schedules means, collectively, the schedules of assets and liabilities, schedules of
  Executory Contracts and Unexpired Leases, and statements of financial affairs filed by the Debtor
  pursuant to section 521 of the Bankruptcy Code and in substantial accordance with the Official
  Bankruptcy Forms, as the same may have been or may be amended, modified, or supplemented
  from time to time.

                  Secured Claim means any Claim of a Creditor that is secured by property of the
  Estate, to the extent of the value of the Creditor’s interest in the Estate’s interest in such property,
  as provided in section 506(a) of the Bankruptcy Code. Secured Claim also means a Claim of a
  Creditor that is subject to setoff under section 553 of the Bankruptcy Code, to the extent of the
  amount subject to setoff, as provided in section 506(a) of the Bankruptcy Code. To the extent the
  value of any property securing such Claim is less than the amount of such Claim, the difference
  between such value and such Claim is a “Deficiency Claim” unless the holder of such Claim
  validly elects under section 1111(b) of the Bankruptcy Code to have such Claim treated as a
  Secured Claim to the extent allowed.

               Secured Lender means, collectively, the Bond Trustee and Holders of Other
  Secured Claims.

                 Series 2012A Bonds means those certain Series 2012A Revenue Bonds, issued by
  the Issuer pursuant to the Bond Indenture.

                 Series 2012B Bonds means those certain Series 2012B Revenue Bonds, issued by
  the Issuer pursuant to the Bond Indenture.

                 Series 2012C Bonds means those certain Series 2012C Revenue Bonds, issued by
  the Issuer pursuant to the Bond Indenture.

                 Series 2012D Bonds means those certain Series 2012D Revenue Bonds, issued by
  the Issuer pursuant to the Bond Indenture.



                                                    13
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 16 of 44




                 SQLC means Senior Quality Lifestyles Corporation, the Debtor’s sole corporate
  member.

                 Stalking Horse means Prairie Landing Community, Inc.

                Stalking Horse APA means that certain Asset Purchase Agreement between the
  Debtor and Prairie Landing Community, Inc.

                Unexpired Lease means a lease to which the Debtor is a party that is subject to
  assumption, assumption or assignment or rejection under section 365 of the Bankruptcy Code.

                   Unimpaired means, with respect to a Claim or Interest, a Class of Claims or
  Interests that is not Impaired within the meaning of section 1124 of the Bankruptcy Code.

                 United States Trustee means the Office of the United States Trustee for the
  Northern District of Texas.

                 Voting Agent means Donlin, Recano & Company, Inc.

                 Voting Record Date shall have the meaning ascribed to such term in the Disclosure
  Statement.

                   1.2     Interpretation, Application of Definitions and Rules of Construction.
  Unless otherwise specified, all section or exhibit references in this Plan are to the respective section
  in, or exhibit to, this Plan, as the same may be amended, supplemented, waived, or modified from
  time to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar
  import refer to this Plan as a whole and not to any particular section, subsection, or clause
  contained therein. A term used herein that is not defined herein shall have the meaning assigned
  to that term in the Bankruptcy Code. The rules of construction contained in section 102 of the
  Bankruptcy Code shall apply to this Plan. The headings in this Plan are for convenience of
  reference only and shall not limit or otherwise affect the provisions hereof. Unless otherwise
  provided, any reference in this Plan to an existing document, exhibit or schedule means such
  document, exhibit or schedule as it may have been amended, restated, revised, supplemented or
  otherwise modified. If a time or date is specified for any payments or other Distribution under this
  Plan, it shall mean on or as soon as reasonably practicable thereafter. Further, where appropriate
  from a contextual reading of a term, each term includes the singular and plural form of the term
  regardless of how the term is stated and each stated pronoun is gender neutral. In the event of any
  ambiguity or conflict between this Plan and the Disclosure Statement, the provisions of this Plan
  shall govern. Any reference to the “Liquidating Trustee” shall be deemed to include a reference
  to the “Liquidating Trust” and any reference to the “Liquidating Trust” shall be deemed to include
  a reference to the “Liquidating Trustee” unless the context otherwise requires.

                1.3     Computation of Time. Bankruptcy Rule 9006 shall apply to all
  computations of time periods prescribed or allowed by this Plan unless otherwise set forth herein
  or provided by the Bankruptcy Court.




                                                    14
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 17 of 44




  SECTION 2. ADMINISTRATIVE AND PRIORITY CLAIMS

                 2.1     Administrative Expense Claims.

                          (a)     Except to the extent that a Holder of an Allowed Administrative
  Expense Claim agrees to different treatment with the Debtor or Liquidating Trustee, each Holder
  of an Allowed Administrative Expense Claim shall receive Cash in an amount equal to the unpaid
  amount of such Allowed Administrative Expense Claim on the later of the Effective Date or the
  date on which such Administrative Expense Claim becomes an Allowed Administrative Expense
  Claim, or as soon thereafter as is reasonably practicable; provided, however, that Allowed
  Administrative Expense Claims representing liabilities incurred in the ordinary course of business
  by the Debtor, as Debtor in Possession, or liabilities arising under obligations incurred by the
  Debtor, as Debtor in Possession, prior to the Effective Date, shall be paid by the Debtor in the
  ordinary course of business, consistent with past practice and in accordance with the terms and
  subject to the conditions of any agreements governing, instruments evidencing, or other documents
  relating to such transactions, including, but not limited to, the Budget, Final Cash Collateral Order
  and all other orders entered by the Bankruptcy Court related to the foregoing. In addition, Allowed
  Administrative Expense Claims of the United States Trustee for statutory fees under 28 U.S.C. §
  1930 incurred prior to the Effective Date shall be paid on the Effective Date by the Debtor, and
  thereafter, as such fees may thereafter accrue and be due and payable, by the Liquidating Trustee
  in accordance with the applicable schedule for payment of such fees.

                         (b)     Administrative Expense Claims Bar Date. To be eligible to receive
  Distributions under the Plan on account of an Administrative Expense Claim that is not otherwise
  Allowed by the Plan, a request for payment of an Administrative Expense Claim must have been
  or be filed with the Bankruptcy Court on or before the Administrative Expense Claims Bar Date.
  Any Administrative Expense Claim that is not asserted in accordance herewith shall be deemed
  disallowed under the Plan and shall be forever barred against the Debtor, the Debtor’s Estate, the
  Liquidating Trust, or any of their Assets or property, and the Holder thereof shall be enjoined from
  commencing or continuing any action, employment of process or act to collect, offset, recoup or
  recover such Claim.

                  2.2     Accrued Professional Compensation Claims. All Professionals seeking
  payment of Accrued Professional Compensation Claims shall (i) file their respective final
  applications for allowance of compensation for services rendered and reimbursement of expenses
  incurred in the Chapter 11 Case by the date that is thirty (30) days after the Effective Date and (ii)
  be paid (a) the full unpaid amount as is Allowed by the Bankruptcy Court within five (5) Business
  Days after the date that such Claim is Allowed by order of the Bankruptcy Court, or (b) upon such
  other terms as may be mutually agreed upon between the Holder of such an Allowed Accrued
  Professional Compensation Claim and the Debtor or Liquidating Trustee; provided, however, in
  no event shall any amounts paid to any Professional exceed the amounts set forth for such
  Professional in the Budget, the Final Cash Collateral Order and all other orders entered by the
  Bankruptcy Court related to the foregoing. Any Accrued Professional Compensation Claim that
  is not asserted in accordance with this section 2.2 shall be deemed disallowed under this Plan and
  shall be forever barred against the Debtor, the Debtor’s Estate, the Liquidating Trust, or any of



                                                   15
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 18 of 44




  their Assets or property, and the Holder thereof shall be enjoined from commencing or continuing
  any action, employment of process or act to collect, offset, recoup or recover such Claim.

                   2.3     Priority Tax Claims. Pursuant to section 1129(a)(9)(C) of the Bankruptcy
  Code, unless otherwise agreed by a Holder of an Allowed Priority Tax Claim and the Debtor, or
  the Liquidating Trustee, each Holder of an Allowed Priority Tax Claim shall receive, in full
  satisfaction of its Priority Tax Claim, payment in full in Cash of the Allowed amount of the Priority
  Tax Claim on the later of the Effective Date or as soon as practicable after the date when such
  Claim becomes an Allowed Claim.

  SECTION 3. CLASSIFICATION OF CLAIMS AND INTERESTS

                3.1     Except as set forth herein, all Claims against and Interests in the Debtor are
  placed in a particular Class. The Debtor has not classified Administrative Expense Claims,
  Accrued Professional Compensation Claims, and Priority Tax Claims.

                   The following table classifies Claims against and Interests in the Debtor for all
  purposes, including voting, confirmation and Distribution pursuant hereto and pursuant to sections
  1122 and 1123(a)(1) of the Bankruptcy Code. This Plan deems a Claim or Interest to be classified
  in a particular Class only to the extent that the Claim or Interest qualifies within the description of
  that Class and shall be deemed classified in a different Class to the extent that any remainder of
  such Claim or Interest qualifies within the description of such different Class. A Claim or Interest
  is in a particular Class only to the extent that any such Claim or Interest is Allowed in that Class
  and has not been paid or otherwise settled prior to the Effective Date. Each Class set forth below
  is treated hereunder as a distinct Class for voting and Distribution purposes.

          Subject to all other applicable provisions of this Plan (including its Distribution
  provisions), classified Claims shall receive the treatment described in section 4 herein. This Plan
  will not provide any Distributions on account of a Claim to the extent that such Claim has been
  disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective Date,
  including, without limitation, payments by third parties.

           The following table designates the Classes of Claims against and Interests in the Debtor
  and specifies which of those Classes are (i) Impaired or Unimpaired by the Plan, (ii) entitled to
  vote to accept the Plan in accordance with section 1126 of the Bankruptcy Code, (iii) deemed to
  reject the Plan, or (iv) deemed to accept the Plan.

    Class     Claims and Interests        Status      Entitled to          Estimated Recovery
                                                        Vote
      1       Other Priority Claims    Unimpaired        No                        100%
      2       Bondholder Secured        Impaired         Yes         Net Sale Proceeds, Net Holdback
                     Claim                                           Escrow Amount and Encumbered
                                                                             Excluded Assets
      3       Other Secured Claims      Impaired         Yes         Cash equal to the amount of such
                                                                        Other Secured Claims; the
                                                                      Collateral securing such Other
                                                                     Secured Claims; or satisfaction of
                                                                        such Other Secured Claims

                                                    16
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 19 of 44



                                                                      pursuant to such other terms and
                                                                     conditions as may be agreed upon
                                                                       by the Liquidating Trustee and
                                                                             the Holder of such
                                                                           Other Secured Claims
      4        General Unsecured         Impaired         Yes           Pro Rata share of Liquidating
                    Claims                                                Trust Distributable Cash
      5         Interests in the         Impaired         No                        $0.00
                  Barrington

  SECTION 4. TREATMENT OF CLAIMS AND INTERESTS

                  4.1     Other Priority Claims (Class 1). This Class consists of all Allowed Other
  Priority Claims against the Debtor that are specified as having priority in section 507(a) of the
  Bankruptcy Code, if any such Claims exist as of the Effective Date. Except to the extent that a
  Holder of an Allowed Other Priority Claim against the Debtor has agreed to a different treatment
  of such Claim, each such Holder shall receive, in full satisfaction of such Allowed Other Priority
  Claim, Cash in an amount equal to such Allowed Other Priority Claim, on or as soon as reasonably
  practicable after the later of (i) the Effective Date; (ii) the date the Other Priority Claim becomes
  an Allowed Claim; or (iii) the date for payment provided by any agreement or arrangement
  between the Debtor and the Holder of the Allowed Other Priority Claim against the Debtor.

                   4.2      Bondholder Secured Claim (Class 2). This Class consists of the
  Bondholder Secured Claim of the holders of the Bonds and Bond Trustee against the Debtor. The
  Bondholder Secured Claim is an Allowed Claim. Upon the terms and subject to the conditions set
  forth in this Plan, in full and final satisfaction, settlement, release, and discharge of the Bondholder
  Secured Claim, the Bond Trustee shall receive, on behalf of the Holders of the Bondholder Secured
  Claim, (i) on the Effective Date or as soon as practicable thereafter, the Net Sale Proceeds of the
  Sale and the Encumbered Excluded Assets, including the Debtor’s Cash on hand on the Effective
  Date, following funding of the Liquidating Trust Contribution; and (ii) as soon as practicable after
  the Holdback Escrow Termination Date, the Net Holdback Escrow Amount. In addition, the
  Liquidating Trustee shall pay to the Bond Trustee on account of the Bondholder Secured Claim
  the proceeds of any Liquidating Trust Assets on which the Bond Trustee has a Lien. All
  distributions made on account of the Bondholder Secured Claim shall be paid to the Bond Trustee,
  and the Bond Trustee shall make further distributions to the holders of the Bonds as set forth in
  the Bond Documents. In addition to the foregoing and as allowed by the Final Cash Collateral
  Order, the Bond Trustee may apply any and all funds in its possession as set forth in the Bond
  Documents free from the automatic stay imposed by section 362 of the Bankruptcy Code or any
  rights of the Debtor.

                  4.3     Other Secured Claims (Class 3). This Class consists of all Other Secured
  Claims against the Debtor. In full satisfaction of an Allowed Other Secured Claim, on the later of
  the Effective Date and the date on which the Other Secured Claim is Allowed, each Holder of an
  Allowed Other Secured Claim shall receive, at the sole and exclusive option of the Liquidating
  Trustee: (a) Cash equal to the amount of such Claim; (b) the Collateral securing such Claim; or
  (c) satisfaction of such Claim pursuant to such other terms and conditions as may be agreed upon
  by the Liquidating Trustee and the Holder of such Other Secured Claim.

                                                    17
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 20 of 44




                 4.4     General Unsecured Claims (Class 4). This Class consists of all General
  Unsecured Claims against the Debtor, including the Bondholder Deficiency Claim of the holders
  of Bonds. Except to the extent that a Holder of an Allowed General Unsecured Claim against the
  Debtor agrees to a different treatment of such Claim, in full and final satisfaction of each Allowed
  General Unsecured Claim against the Debtor, each Holder of an Allowed General Unsecured
  Claim against the Debtor will receive its Pro Rata share of Liquidating Trust Distributable Cash
  as soon as practicable as determined by the Liquidating Trustee.

                  4.5     Interests in the Barrington (Class 5). This Class consists of SQLC’s
  interests in the Barrington, which will be cancelled as of the Effective Date. SQLC shall not be
  entitled to a Distribution on account of its Interests in the Debtor.

  SECTION 5. CRAMDOWN.

           If all applicable requirements for confirmation of this Plan are met as set forth in section
  1129(a) of the Bankruptcy Code except subsection (8) thereof, the Debtor may request that the
  Bankruptcy Court confirm this Plan in accordance with section 1129(b) of the Bankruptcy Code
  on the bases that this Plan is fair and equitable and does not discriminate unfairly with respect to
  each Class of Claims or Interests that is Impaired under, and has not accepted or is deemed to
  reject, this Plan.

  SECTION 6. MEANS FOR IMPLEMENTATION OF THE PLAN

                 6.1     Transfers to Bond Trustee.

                 The Bond Trustee shall receive the following on account of the Bondholder Secured
  Claim: (i) on the Effective Date or as soon as practicable thereafter, the Net Sale Proceeds of the
  Sale and the Encumbered Excluded Assets, including the Debtor’s Cash on hand on the Effective
  Date, following funding of the Liquidating Trust Contribution; and (ii) as soon as practicable after
  the Holdback Escrow Termination Date, the Net Holdback Escrow Amount. In addition, the
  Liquidating Trustee shall pay to the Bond Trustee, on account of the Bondholder Secured Claim,
  the proceeds of any Liquidating Trust Assets transferred to the Liquidating Trust on which the
  Bond Trustee has a Lien. All distributions made on account of the Bondholder Secured Claim
  shall be paid to the Bond Trustee, and the Bond Trustee shall make further distributions to the
  holders of the Bonds as set forth in the Bond Documents.

                 6.2     Liquidating Trust

                          (a)    Establishment of Liquidating Trust. On the Effective Date, the
  Liquidating Trustee shall execute the Liquidating Trust Agreement and, in his capacity as
  Liquidating Trustee, accept all Liquidating Trust Assets on behalf of the Beneficiaries thereof, and
  be authorized to obtain, seek the turnover, liquidate, and collect all of the Liquidating Trust Assets
  not in his possession. The Liquidating Trust will then be deemed created and effective without
  any further action by the Bankruptcy Court or any Person as of the Effective Date. The Liquidating
  Trust shall be established for the purposes of (i) liquidating any non-Cash Liquidating Trust
  Assets; (ii) maximizing recovery of the Liquidating Trust Assets for the benefit of the
  Beneficiaries; and (iii) distributing the proceeds of the Liquidating Trust Assets to the
  Beneficiaries in accordance with this Plan and the Liquidating Trust Agreement, with no objective
                                                   18
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23         Page 21 of 44




  to continue or engage in the conduct of a trade or business, except only in the event and to the
  extent necessary for, and consistent with, the liquidating purpose of the Liquidating Trust.

                          (b)    Liquidating Trust Reserve. On the Effective Date, an amount to be
  negotiated between the Debtor and the Bond Trustee ten (10) days prior to the Confirmation
  Hearing will be funded to the Liquidating Trust that is sufficient to permit the Debtor and the
  Liquidating Trustee to satisfy all obligations under this Plan and Liquidating Trust Agreement,
  including: (i) 100% of the Allowed Accrued Professional Compensation Claims that have not been
  previously paid; (ii) 100% of the Allowed Administrative Expenses Claims that have not been
  previously paid; (iii) 100% of the Allowed Priority Claims that have not been previously paid; (iv)
  such other amounts that need to be paid pursuant to this Plan and Liquidating Trust Agreement;
  and (v) an amount the Debtor determines, with the approval of the Bond Trustee, is necessary to
  administer and operate the Liquidating Trust in accordance with this Plan and Liquidating Trust
  Agreement (the “Liquidating Trust Reserve”). The Liquidating Trust Reserve will be funded,
  first, from any Cash on hand of the Debtor on the Effective Date, and, second, from the proceeds
  of the Sale that would otherwise be paid to the Bond Trustee. To the extent not paid prior to the
  Effective Date, the Liquidating Trustee shall be authorized to pay all Allowed Professional
  Compensation Claims, Allowed Administrative Expense Claims, Allowed Priority Claims and
  such amounts necessary to administer and operate the Liquidating Trust from the Liquidating Trust
  Reserve in accordance with this Plan and the Liquidating Trust Agreement. To the extent the
  Liquidating Trust Reserve is not needed to fund the foregoing Claims and amounts, such excess
  funds shall remain subject to the Bond Trustee’s Lien and transferred to the Bond Trustee.

                         (c)    Appointment of the Liquidating Trustee. The Liquidating Trustee
  shall be appointed pursuant to the Confirmation Order and subject to removal only by the
  Bankruptcy Court upon application or motion by a Beneficiary of the Liquidating Trust, after
  notice and a hearing, and for cause shown, including (i) the willful and continued refusal by the
  Liquidating Trustee to perform his duties under this Plan and the Liquidating Trust Agreement,
  and (ii) gross negligence, gross misconduct, fraud, embezzlement or theft. The Liquidating
  Trustee will be chosen by the Debtor, after consultation with the Bond Trustee. During the term
  of the Liquidating Trust, the Liquidating Trustee shall be entitled to compensation payable from
  the Liquidating Trust Assets as set forth in the Liquidating Trust Agreement.

                         (d)     Beneficiaries of Liquidating Trust. The Holders of Allowed
  General Unsecured Claims against the Debtor that are entitled to Distributions shall be the
  Beneficiaries of the Liquidating Trust. Such Beneficiaries shall be bound by the Liquidating Trust
  Agreement. The interests of the Beneficiaries in the Liquidating Trust shall be uncertificated and
  nontransferable except upon death of the interest holder or by operation of law.

                         (e)      Vesting and Transfer of Liquidating Trust Assets to the
  Liquidating Trust. On the Effective Date, pursuant to section 1141(b) of the Bankruptcy Code,
  the Liquidating Trust Assets, including the Liquidating Trust Contribution, shall vest in the
  Liquidating Trust free and clear of all Liens, Claims and Interests, except as otherwise specifically
  provided in this Plan or in the Confirmation Order; provided, however, that the Liquidating Trustee
  may abandon or otherwise not accept any non-Cash Liquidating Trust Assets that the Liquidating
  Trustee believes, in good faith, have no value to the Liquidating Trust. Any non-Cash Liquidating
  Trust Assets that the Liquidating Trustee so abandons or otherwise does not accept shall not be

                                                   19
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 22 of 44




  property of the Liquidating Trust. Notwithstanding the foregoing, all Excluded Encumbered
  Assets, including, but not limited to, the accounts receivable of the Debtor as of the Closing Date,
  whether in the possession, dominion or control of the Debtor or transferred to the Liquidating
  Trust, shall remain subject to the Bond Trustee’s Lien and be promptly distributed to the Bond
  Trustee on behalf of the holders of Bonds.

                          (f)    Retention of Professionals. The Liquidating Trustee shall have the
  right to retain the services of attorneys, accountants, and other professionals (collectively, the
  “Liquidating Trust Professionals”) that are necessary to assist the Liquidating Trustee in the
  performance of his duties pursuant to this Plan, the Liquidating Trust Agreement and the
  Confirmation Order. The reasonable fees and expenses of such professionals shall be paid by the
  Liquidating Trustee from the Liquidating Trust Reserve and, if necessary, the Liquidating Trust
  Assets upon submission of monthly statements (“Liquidating Trust Monthly Fee Statements”)
  for services rendered and costs incurred to the Liquidating Trustee and Bond Trustee for review
  and approval. The Liquidating Trustee and Bond Trustee will have thirty (30) days from receipt
  of each Liquidating Trust Monthly Fee Statement to object to the Liquidating Trust Monthly Fee
  Statement. In the event that any objection is received by the relevant Liquidating Trust
  Professional that cannot be promptly resolved by the Liquidating Trust Professional and the
  objecting party, the dispute will be submitted by the Liquidating Trustee to the Bankruptcy Court
  for adjudication. The Bankruptcy Court will retain jurisdiction to adjudicate objections to
  Liquidating Trust Monthly Fee Statements. In the event that no objection is raised to a Liquidating
  Trust Monthly Fee Statement within the thirty (30) day period, the requested amount in the
  Liquidating Trust Monthly Fee Statement will be promptly paid by the Liquidating Trustee, subject
  to any requirements under the Plan.

                          (g)     Liquidating Trust Expenses. Subject to the provisions of the
  Liquidating Trust Agreement, all costs, expenses and obligations incurred by the Liquidating
  Trustee in administering this Plan, the Liquidating Trust, or in any manner connected, incidental
  or related thereto, in effecting distributions from, as applicable, the Liquidating Trust shall be a
  charge against the Liquidating Trust Reserve and, if necessary, the Liquidating Trust Assets
  remaining from time to time in the hands of the Liquidating Trustee. Such expenses shall be paid
  in accordance with the Liquidating Trust Agreement.

                         (h)    Certain Powers and Duties of the Liquidating Trust and
  Liquidating Trustee.

                                 (i)    General Powers of the Liquidating Trustee.                The
  Liquidating Trustee shall be the exclusive trustee of the Liquidating Trust and the Liquidating
  Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3). The powers, rights,
  and responsibilities of the Liquidating Trustee shall be specified in the Liquidating Trust
  Agreement and shall include the authority and responsibility to: (a) receive, manage, invest,
  supervise, and protect the Liquidating Trust Assets; (b) pay taxes or other obligations incurred by
  the Liquidating Trust; (c) retain and compensate, without further order of the Bankruptcy Court,
  the services of employees, professionals and consultants to advise and assist in the administration,
  prosecution and distribution of Liquidating Trust Assets; (d) calculate and implement
  Distributions of Liquidating Trust Assets; (e) investigate, prosecute, compromise, and settle, in
  accordance with the specific terms of the Liquidating Trust Agreement, Causes of Action vested

                                                  20
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 23 of 44




  in the Liquidating Trust; (f) resolve issues involving Claims and Interests in accordance with this
  Plan; and (g) undertake all administrative functions of the Chapter 11 Case, including the payment
  of fees payable to the United States Trustee and the ultimate closing of the Chapter 11 Case. The
  Liquidating Trust is the successor to the Debtor and its Estate.

                                 (ii)   Books and Records. On the Effective Date, the Liquidating
  Trust shall: (a) take possession of all books, records, and files of the Debtor and its Estate; and
  (b) provide for the retention and storage of such books, records, and files until such time as the
  Liquidating Trust determines, in accordance with the Liquidating Trust Agreement, that retention
  of same is no longer necessary or required.

                              (iii)   Investments of Cash. The Liquidating Trust may invest
  Cash (including any earnings thereon or proceeds therefrom) as permitted by section 345 of the
  Bankruptcy Code or in other prudent investments, provided, however, that such investments are
  permitted to be made by a liquidating trust within the meaning of Treasury Regulation section
  301.7701-4(d), as reflected therein, or under applicable IRS guidelines, rulings, or other
  controlling authorities.

                                 (iv)   Claims Process. The Liquidating Trust shall have the right
  to object to Claims not otherwise Allowed in connection with post-Effective Date Claims
  allowance process or other order of the Bankruptcy Court. Following any such objection, the
  Liquidating Trustee may resolve any such Claims, which shall require: (i) approval only of the
  Liquidating Trustee if the resolved Claim amount and the amount of any reduction from the
  asserted amount of the Claim are each less than One Hundred Thousand Dollars ($100,000.00);
  and (ii) approval of the Liquidating Trustee and the Bankruptcy Court, upon notice and a hearing,
  if the amount asserted by the claimant or the amount of the reduction is equal to or greater than
  One Hundred Thousand Dollars ($100,000.00).

                                  (v)    Reporting. In no event later than thirty (30) days after the
  end of the first full month following the Effective Date and on a quarterly basis thereafter until all
  Cash in the Liquidating Trust has been distributed in accordance with this Plan, the Liquidating
  Trustee shall file with the Bankruptcy Court a report setting forth the amounts, recipients and dates
  of all Distributions made by the Liquidating Trustee under this Plan through each applicable
  reporting period.

                                  (vi)    Tax Reporting. The Liquidating Trustee shall file tax
  returns for the Liquidating Trust as a grantor trust pursuant to Treasury Regulation section 1.671-
  4(a) and in accordance with this Plan. The Liquidating Trust also shall annually (for tax years in
  which Distributions from the Liquidating Trust are made) send to each Beneficiary a separate
  statement setting forth the Beneficiary’s share of items of income, gain, loss, deduction or credit
  and all such holders shall report such items on their federal income tax returns; provided, however,
  that no such statement need be sent to any Class that is not expected to receive any Distribution
  from the Liquidating Trust. The Liquidating Trust’s taxable income, gain, loss, deduction or credit
  will be allocated to the Liquidating Trust’s Beneficiaries in accordance with their relative
  beneficial interests in the Liquidating Trust.



                                                   21
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 24 of 44




           As soon as possible after the Effective Date, the Liquidating Trust shall make a good faith
  valuation of assets of the Liquidating Trust, and such valuation shall be used consistently by all
  parties for all federal income tax purposes. The Liquidating Trust also shall file (or cause to be
  filed) any other statements, returns, or disclosures relating to the Liquidating Trust that are required
  by any Governmental Unit for taxing purposes. The Liquidating Trust may request an expedited
  determination of taxes of the Debtor or of the Liquidating Trust under section 505(b) of the
  Bankruptcy Code for all tax returns filed for, or on behalf of, the Debtor and the Liquidating Trust
  for all taxable periods through the dissolution of the Liquidating Trust.

          The Liquidating Trust shall be responsible for filing all federal, state, and local tax returns
  for the Debtor and the Liquidating Trust. The Liquidating Trust shall comply with all withholding
  and reporting requirements imposed by any federal, state, or local taxing authority, and all
  distributions made by the Liquidating Trust shall be subject to any such withholding and reporting
  requirements; provided, however, that, if the Liquidating Trustee fails to withhold in respect of
  amounts received or distributable with respect to any Beneficiaries and the Liquidating Trustee is
  later held liable for the amount of such withholding, such Beneficiaries shall reimburse the
  Liquidating Trustee for such liability. All such amounts withheld and paid to the appropriate
  taxing authority shall be treated as amounts distributed to such Beneficiaries for all purposes of
  the Liquidating Trust Agreement. The Liquidating Trustee shall be authorized to collect such tax
  information from the Beneficiaries (including, without limitation, social security numbers or other
  tax identification numbers) as it, in its sole discretion, deems necessary to effectuate the Plan, the
  Liquidating Trust Agreement and the Confirmation Order. In order to receive distributions under
  the Plan, all Beneficiaries will need to identify themselves to the Liquidating Trustee and provide
  tax information and the specifics of their holdings, to the extent the Liquidating Trustee deems
  appropriate (including completing the appropriate Form W-8 or Form W-9, as applicable).

                                (vii) Payment of Taxes. The Liquidating Trust shall be
  responsible for payments of all Allowed tax obligations of the Debtor.

                         (i)     Preservation of Right to Conduct Investigations. The preservation
  for the Liquidating Trust of any and all rights to conduct investigations pursuant to Bankruptcy
  Rule 2004 is necessary and relevant to the liquidation and administration of the Liquidating Trust
  Assets. Accordingly, any and all rights to conduct investigations pursuant to Bankruptcy Rule
  2004 held by the Debtor prior to the Effective Date shall vest with the Liquidating Trust and shall
  continue until dissolution of the Liquidating Trust.

                          (j)     Prosecution and Resolution of Causes of Action.

                                (i)     The Liquidating Trust’s Exclusive Authority to Pursue,
  Settle, or Abandon Causes of Action. From and after the Effective Date, prosecution and
  settlement of all Causes of Action, including Avoidance Actions, transferred to the Liquidating
  Trust shall be the sole responsibility of the Liquidating Trust pursuant to the Plan and the
  Confirmation Order. From and after the Effective Date, the Liquidating Trust shall have exclusive
  rights, powers, and interests of the Debtor’s Estate to pursue, settle or abandon such Causes of
  Action as the sole representative of the Debtor’s Estate pursuant to section 1123(b)(3) of the
  Bankruptcy Code. Proceeds recovered from all Causes of Action will be deposited into the
  Liquidating Trust and will be distributed by the Liquidating Trustee to the Beneficiaries in

                                                    22
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23         Page 25 of 44




  accordance with the provisions of the Plan and Liquidating Trust Agreement. All Causes of
  Action, including Avoidance Actions, that are not expressly released or waived under the Plan are
  reserved and preserved and vest in the Liquidating Trust in accordance with this Plan. No Person
  may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
  Statement to any Cause of Action against it as any indication that the Debtor or Liquidating Trustee
  will not pursue any and all available Causes of Action against such Person. The Liquidating
  Trustee expressly reserves all Causes of Action, except for any Causes of Action against any
  Person that are expressly released or waived under the Plan, and, therefore, no preclusion doctrine,
  including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,
  estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon,
  after, or as a consequence of confirmation or consummation of the Plan. No claims or Causes of
  Action against the Released Parties expressly released or waived pursuant to the Plan shall be
  transferred to the Liquidating Trust, the Liquidating Trustee shall not have standing to pursue such
  claims or Causes of Action, and all such claims and Causes of Action shall be waived, released
  and discharged pursuant to the Plan.

                                 (ii)   Settlement of Causes of Action. Settlement by the
  Liquidating Trust of any Cause of Action transferred to the Liquidating Trust shall require:
  (i) approval only of the Liquidating Trustee if the amount claimed by the Liquidating Trust against
  a defendant is less than One Hundred Thousand Dollars ($100,000.00); and (ii) approval of the
  Liquidating Trustee and the Bankruptcy Court, upon notice and a hearing, if the amount claimed
  by the Liquidating Trust against a defendant is unliquidated or equals to or exceeds One Hundred
  Thousand Dollars ($100,000.00).

                          (k)     Federal Income Tax Treatment of the Liquidating Trust for the
  Liquidating Trust Assets. For federal income tax purposes, it is intended that the Liquidating
  Trust be classified as a liquidating trust under section 301.7701-4 of the Treasury regulations and
  that such trust be owned by its beneficiaries. Accordingly, for federal income tax purposes, it is
  intended that the Beneficiaries be treated as if they had received a distribution from the Debtor’s
  Estate of an undivided interest in each of the Liquidating Trust Assets in satisfaction of their
  Allowed Claims (to the extent of the value of their respective share in the applicable assets) and
  then contributed such interests to the Liquidating Trust in exchange for their interests in the
  Liquidating Trust, and the Liquidating Trust’s Beneficiaries will be treated as the grantors and
  owners thereof.

                          (l)     Limitation of Liability. No recourse will ever be had, directly or
  indirectly, against the Liquidating Trustee or his or her respective employees, professionals,
  representatives, agents, successors or assigns, by legal or equitable proceedings or by virtue of any
  statute or otherwise, or any deed of trust, mortgage, pledge or note, nor upon any promise, contract,
  instrument, undertaking, obligation, covenant or agreement whatsoever executed by the
  Liquidating Trust under this Plan or by reason of the creation of any indebtedness by the
  Liquidating Trust or the Liquidating Trustee under this Plan. All such liabilities under this Plan
  will be enforceable only against, and will be satisfied only out of, the Liquidating Trust Assets.
  The Liquidating Trust and the Liquidating Trustee and their respective officers, directors,
  employees, professionals, representatives, agents, successors or assigns will not be liable for any
  act they may do, or omit to do hereunder in good faith and in the exercise of their sound judgment;
  provided, however, that this section will not apply to any gross negligence or willful misconduct

                                                   23
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 26 of 44




  by the Liquidating Trust and the Liquidating Trustee or their respective officers, directors,
  employees, professionals, representatives, agents, successors or assigns.

                           (m)     Term of Liquidating Trust. The Liquidating Trustee shall be
  discharged and the Liquidating Trust shall be terminated, at such time as (i) all Disputed Claims
  have been resolved, (ii) all of the Liquidating Trust Assets have been liquidated, (iii) all duties and
  obligations of the Liquidating Trustee under the Liquidating Trust Agreement have been fulfilled,
  (iv) all Distributions required to be made by the Liquidating Trust under this Plan and the
  Liquidating Trust Agreement have been made, and (v) the Chapter 11 Case has been closed;
  provided, however, that in no event shall the Liquidating Trust be dissolved later than five (5)
  years from the Effective Date unless the Bankruptcy Court, upon motion within the six-month
  period prior to the fifth anniversary (or the end of any extension period approved by the Bankruptcy
  Court), determines that a fixed period extension not to exceed one (1) year is necessary to facilitate
  or complete the recovery and liquidation of the Liquidating Trust Assets.

                         (n)    Conflicts Between the Liquidating Trust Agreement and the Plan.
  In the event of any inconsistencies or conflict between the Liquidating Trust Agreement and this
  Plan, the terms and provisions of this Plan shall control.

                        (o)    Excess Funds. In the event there is Liquidating Trust Distributable
  Cash remaining after all required Distributions under the Plan and the Liquidating Trust
  Agreement have been made, such Cash will be turned over to the Attorney General for the State
  of Indiana in accordance with Indiana law.

  SECTION 7. DISTRIBUTIONS

                  7.1     Distribution Record Date. As of the close of business on the Distribution
  Record Date, the various transfer registers for each of the Classes of Claims or Interests as
  maintained by the Debtor or its agents shall be deemed closed, and there shall be no further changes
  in the record Holders of any of the Claims or Interests. The Debtor or the Liquidating Trustee
  shall have no obligation to recognize any ownership transfer of the Claims or Interests occurring
  after the Distribution Record Date. The Debtor, the Liquidating Trustee, or any party responsible
  for making Distributions shall be entitled to recognize and deal for all purposes under the Plan
  only with those record Holders stated on the transfer ledgers as of the close of business on the
  Distribution Record Date, to the extent applicable.

                 7.2    Date of Distributions. Except as otherwise provided in this Plan, on the
  Effective Date or as soon as reasonably practicable thereafter (or if a Claim is not an Allowed
  Claim on the Effective Date, on the date that such a Claim becomes an Allowed Claim or as soon
  as reasonably practicable thereafter), each Holder of an Allowed Claim against the Debtor shall
  receive the full amount of the Distributions that the Plan provides for Allowed Claims in the
  applicable Class and in the manner provided therein. Distributions made after the Effective Date
  to Holders of Allowed Claims shall be deemed to have been made on the Effective Date and,
  except as otherwise provided in the Plan, no interest shall be payable by the Debtor or the
  Liquidating Trustee with respect to such Claims or any Distribution related thereto. In the event
  that any payment or act under the Plan is required to be made or performed on a date that is not a
  Business Day, then the making of such payment or the performance of such act may be completed

                                                    24
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 27 of 44




  on the next succeeding Business Day, but shall be deemed to have been completed as of the
  required date. If there are Disputed Claims, Distributions on account of any such Disputed Claims
  shall be made pursuant to the provisions set forth in the Plan. Except as otherwise provided in the
  Plan, Holders of Claims shall not be entitled to interest, dividends or accruals on Distributions
  provided for thereunder, regardless of whether such Distributions are delivered on or at any time
  after the Effective Date.

                 7.3     Disbursing Agent. Except as otherwise provided in this Plan, all
  Distributions under this Plan shall be made by the Liquidating Trustee as Disbursing Agent or such
  other Person designated by the Liquidating Trustee as a Disbursing Agent on the Effective Date.

                7.4     Rights and Powers of Disbursing Agent. The Disbursing Agent shall be
  empowered to: (a) effect all actions and execute all agreements, instruments and other documents
  necessary to perform its duties under this Plan; (b) make all Distributions contemplated hereby;
  (c) employ professionals to represent it with respect to its responsibilities, subject to the review
  and approval of the Bond Trustee; and (d) exercise such other powers as may be vested in the
  Disbursing Agent by order of the Bankruptcy Court, pursuant to this Plan, or as deemed by the
  Disbursing Agent to be necessary and proper to implement the provisions of this Plan.

                  7.5    Delivery of Distributions in General. Except as otherwise provided in this
  Plan, distributions to Holders of Allowed Claims shall be made to Holders of record as of the
  Distribution Record Date by the Disbursing Agent. Distributions to Holders of Allowed Claims
  will be made at the address of each such Holder as set forth in the Debtor’s books and records.
  Distributions under this Plan on account of such Allowed Claims shall not be subject to levy,
  garnishment, attachment or like legal process, so that each Holder of an Allowed Claim shall have
  and receive the benefit of the distributions in the manner set forth in this Plan. None of the Debtor,
  the Liquidating Trustee, and the applicable Disbursing Agent shall incur any liability whatsoever
  on account of any distributions under this Plan except for gross negligence, willful misconduct or
  fraud. Any distributions on account of the Bond Claims shall be made to the Bond Trustee, and
  the Bond Trustee shall make such further distributions to the holders of the Bonds as set forth in
  the Bond Documents.

                 7.6     Payments and Distributions on Disputed Claims. Distributions made after
  the Effective Date to Holders of Disputed Claims that are not Allowed Claims as of the Effective
  Date but which later become Allowed Claims shall be deemed to have been made on the Effective
  Date. Notwithstanding any provision otherwise in this Plan and except as may be agreed to by the
  Debtor or the Liquidating Trustee, on the one hand, and the Holder of a Disputed Claim, on the
  other hand, no partial payments and no partial Distributions shall be made with respect to any
  Disputed Claim until all Disputed Claims held by the Holder of such Disputed Claim have become
  Allowed Claims or have otherwise been resolved by settlement or Final Order.

                  7.7   Manner of Payment. Any Distributions to be made by or on behalf of the
  Debtor or the Liquidating Trustee, as applicable, pursuant to this Plan shall be made by checks
  drawn on accounts maintained by the Debtor or the Liquidating Trustee, respectively, or by wire
  transfer if circumstances justify, at the option of the Debtor or the Liquidating Trustee, as
  applicable; provided, however, any payments made to the Bond Trustee shall be made by wire
  transfer.

                                                   25
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 28 of 44




                 7.8     Undeliverable Distributions and Unclaimed Property. In the event that
  any Distribution to any Holder is returned as undeliverable, no Distribution to such Holder shall
  be made unless and until the Disbursing Agent has determined the then current address of such
  Holder, at which time such Distribution shall be made as soon as practicable after such Distribution
  has become deliverable; provided, however, that such Distributions shall be deemed unclaimed
  property under section 347(b) of the Bankruptcy Code and forfeited at the expiration of six months
  from the date of the Distribution. After such date, all “unclaimed property” or interests in property
  shall revert to the Liquidating Trust (notwithstanding any applicable federal or state escheat,
  abandoned or unclaimed property laws to the contrary), and the Claim of any Holder to such
  property shall be discharged and forever barred.

                  7.9     Withholding and Reporting Requirements. In connection with this Plan
  and all instruments issued in connection therewith, the Disbursing Agent shall comply with all
  applicable withholding and reporting requirements imposed by any federal, state or local taxing
  authority, and all Distributions under this Plan shall be subject to any such withholding or reporting
  requirements.

                  7.10 Surrender Instruments. Pursuant to section 1143 of the Bankruptcy Code,
  as a condition precedent to receiving any Distribution under the Plan, except with respect to the
  Bonds, each holder of a certificated instrument or note must surrender such instrument or note held
  by it to the Disbursing Agent or its designee. Any such holder of such instrument or note that fails
  to (i) surrender the instrument or note or (ii) execute and deliver an affidavit of loss and/or
  indemnity reasonably satisfactory to the Disbursing Agent, as applicable, before the fifth
  anniversary of the Confirmation Date shall be deemed to have forfeited all rights and claims and
  may not participate in any Distribution hereunder. Any Distribution so forfeited shall become
  property of the Liquidating Trust.

                 7.11 Setoffs. Except for the payments to be made to the Bond Trustee, the
  Debtor and the Liquidating Trustee may, but shall not be required to, set off against any Claim (for
  purposes of determining the Allowed amount of such Claim on which a Distribution shall be
  made), any claims of any nature whatsoever that the Debtor and the Liquidating Trustee may have
  against the Holder of such Claim, but neither the failure to do so nor the allowance of any Claim
  hereunder shall constitute a waiver or release by the Debtor and the Liquidating Trustee of any
  such claim the Debtor and the Liquidating Trustee may have against the Holder of such Claim.

                  7.12 Insurance Claims. Except for the payments to be made to the Bond
  Trustee, no Distributions under this Plan shall be made on account of Allowed Claims until the
  Holder of such Allowed Claim has exhausted all remedies with respect to the Debtor’s Insurance
  Policies. To the extent that the Debtor’s insurers agree to satisfy in full a Claim, then immediately
  upon such insurers’ agreement, such Claim may be expunged without a Claims objection having
  to be filed and without any further notice to or action, order or approval of the Bankruptcy Court.

                  7.13 Applicability of Insurance Policies. Except as otherwise provided in this
  Plan, Distributions to Holders of Allowed Claims shall be made in accordance with the provisions
  of any applicable Insurance Policy. Nothing contained in this Plan shall constitute or be deemed
  a waiver of any Cause of Action that the Debtor, Liquidating Trustee or any Person may hold
  against any insurers under any of the Debtor’s Insurance Policies, nor shall anything contained in

                                                   26
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 29 of 44




  the Disclosure Statement or herein constitute or be deemed a waiver by such insurers of any
  defenses, including coverage defenses, held by such insurers.

                 7.14 No Postpetition Interest. Unless otherwise specifically provided for herein
  or in the Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall
  not accrue or be paid on any Claims or Interests, and no Holder of a Claim or Interest shall be
  entitled to interest accruing on or after the Petition Date on such Claim or Interest.
  Notwithstanding the foregoing, nothing in this Plan shall prohibit holders of the Bonds from
  allocating payments received from the Bond Trustee or the Debtor to principal or interest on the
  Bonds, in their sole discretion in accordance with applicable law.

                   7.15 Distributions Free and Clear. Except as may be otherwise provided herein,
  all Distributions under this Plan shall be free and clear of any Liens, Claims, encumbrances, and
  other interests.

                  7.16 Fractional Dollars; De Minimis Distributions. Notwithstanding any other
  provision of this Plan, Cash payments of fractions of dollars shall not be made. Whenever any
  Distribution to a Holder of a Claim would otherwise call for Distribution of Cash in a fractional
  dollar amount, the actual Distribution of such Cash shall be rounded to the nearest whole dollar
  (up or down), with half dollars (or less) being rounded down. Neither the Debtor nor the
  Liquidating Trustee shall be required to make any Cash payment of less than ten dollars ($10.00)
  with respect to any Claim or Interest unless a request therefor is made in writing to the Debtor or
  the Liquidating Trustee, as applicable; provided, however, that neither the Debtor nor the
  Liquidating Trustee shall have any obligation to make any Distribution, whether final or not, unless
  and until the total amount of such Distribution to a specific Holder of an Allowed Claim or Interest
  is equal to or greater than ten dollars ($10.00).

  SECTION 8. PROCEDURES FOR DISPUTED CLAIMS

        The provisions of this section 8 shall not be applicable to the Bond Claims which are
  Allowed Claims.

                  8.1    Allowance of Claims and Interests. Except as expressly provided herein,
  or in any order entered in the Chapter 11 Case prior to the Effective Date, including the
  Confirmation Order, no Claim or Interest shall be deemed Allowed unless and until such Claim or
  Interest is deemed Allowed under this Plan or the Bankruptcy Code or Allowed by the Bankruptcy
  Court by entry of a Final Order allowing such Claim or Interest. On and following the Effective
  Date, the Liquidating Trust shall be vested with any and all rights and defenses the Debtor had
  with respect to any Claim or Interest immediately prior to the Effective Date.

                   8.2      Objections to Claims. The Debtor (before the Effective Date) or the
  Liquidating Trustee (on or after the Effective Date), as applicable, shall have the exclusive
  authority to file, settle, compromise, withdraw or litigate to judgment any objections to Claims as
  permitted under this Plan. Any objections to Claims shall be filed and served on or before the later
  of (i) one hundred eighty (180) days after the Effective Date or (ii) such date as may be fixed by
  the Bankruptcy Court. From and after the Effective Date, the Liquidating Trustee may settle or
  compromise any Disputed Claim without approval of the Bankruptcy Court. The Debtor and the

                                                  27
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23         Page 30 of 44




  Liquidating Trustee reserve all rights to resolve any Disputed Claim outside the Bankruptcy Court
  under applicable governing law.

                  8.3      Estimation of Claims. The Debtor (before the Effective Date) or the
  Liquidating Trustee (on or after the Effective Date) may, at any time, and from time to time, request
  that the Bankruptcy Court estimate any Contingent Claim or Disputed Claim pursuant to section
  502(c) of the Bankruptcy Code for any reason, regardless of whether an objection was previously
  filed with the Bankruptcy Court with respect to such Claim, or whether the Bankruptcy Court has
  ruled on any such objection, and the Bankruptcy Court will retain jurisdiction to estimate any
  Claim at any time during litigation concerning any objection to any Claim, including, without
  limitation, during the pendency of any appeal relating to such objection. In the event that the
  Bankruptcy Court estimates any Contingent Claim or Disputed Claim, the amount so estimated
  shall constitute either the Allowed amount of such Claim or a maximum limitation on such Claim,
  as determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation
  on the amount of such Claim, the Debtor or the Liquidating Trustee may pursue supplementary
  proceedings to object to the allowance of such Claim; provided, however, the Liquidating Trustee
  may elect not to pursue such supplementary proceedings, instead electing to treat such maximum
  amount as the Allowed amount of such Claim.

                   8.4    No Distribution Pending Allowance. Notwithstanding any other provision
  of this Plan, if any portion of a Claim is Disputed, no payment or distribution provided hereunder
  shall be made on account of such Claim unless and until such Disputed Claim becomes an Allowed
  Claim.

                  8.5    Distributions after Allowance. At such time as a Contingent Claim or a
  Disputed Claim becomes an Allowed Claim, a Distribution shall be made to the Holder of such
  Allowed Claim in accordance with the provisions of this Plan as soon as practicable after the date
  that the order or judgment of the Bankruptcy Court allowing any Contingent Claim or Disputed
  Claim becomes a Final Order. To the extent that all or a portion of a Contingent Claim or a
  Disputed Claim is disallowed, the Holder of such Claim shall not receive any Distribution on
  account of the portion of such Claim that is disallowed.

                  8.6     Preservations of Rights to Settle Claims. In accordance with section
  1123(b) of the Bankruptcy Code, the Liquidating Trustee shall have the discretion to retain and
  enforce, sue on, settle, or compromise all claims, rights, causes of action, suits, and proceedings,
  whether in law or in equity, whether known or unknown, that the Debtor or its Estate may hold
  against any person or entity without the approval of the Bankruptcy Court, subject to the terms of
  this Plan, the Confirmation Order, the Liquidating Trust Agreement, and any contract, instrument,
  release, indenture, or other agreement entered into in connection herewith. The Liquidating
  Trustee may pursue such retained claims, rights, or causes of action, suits, or proceedings, as
  appropriate, in accordance with the best interests of the Liquidating Trust and its Beneficiaries.

                 8.7     Disallowed Claims. All Claims held by persons or entities against whom
  or which the Debtor or Liquidating Trustee has commenced a proceeding asserting a cause of
  action under sections 542, 543, 544, 545, 547, 548, 549, and/or 550 of the Bankruptcy Code shall
  be deemed Disallowed Claims pursuant to section 502(d) of the Bankruptcy Code and Holders of
  such Claims shall not be entitled to vote to accept or reject the Plan. Disallowed Claims pursuant

                                                   28
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 31 of 44




  to this Section shall continue to be Disallowed Claims for all purposes until the avoidance action
  against such party has been settled or resolved by Final Order and any sums due to the Debtor or
  Liquidating Trustee from such party have been paid.

  SECTION 9. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                  9.1     Assumption and Rejection of Executory Contracts and Unexpired Leases.
  Except as otherwise provided in this Plan, or in any contract, instrument, release, indenture or other
  agreement or document entered into in connection with this Plan, including the Stalking Horse
  APA, each of the Executory Contracts and Unexpired Leases of the Debtor shall be deemed
  rejected as of the Effective Date, unless such Executory Contract or Unexpired Lease: (1) was
  assumed or rejected previously by the Debtor; (2) expired or terminated pursuant to its own terms
  before the Effective Date; (3) is the subject of a motion to assume or reject filed on or before the
  Effective Date; or (4) is identified as an Executory Contract or Unexpired Lease to be assumed in
  connection with the Sale.

                9.2    Inclusiveness. Unless otherwise specified, each Executory Contract and
  Unexpired Lease assumed or rejected by the Debtor shall include any and all modifications,
  amendments, supplements, restatements or other agreements made directly or indirectly by any
  agreement, instrument or other document that in any manner affects such Executory Contract or
  Unexpired Lease.

                  9.3     Rejection Claims. Except as otherwise provided in orders entered by the
  Bankruptcy Court, all Proofs of Claim with respect to Claims arising from the rejection of
  Executory Contracts or Unexpired Leases, if any, must be filed with the Bankruptcy Court and
  served on counsel to the Debtor or the Liquidating Trustee on or before the date that is thirty (30)
  days after the date of entry of an order of the Bankruptcy Court (including the Confirmation Order)
  approving such rejection; provided, that any such Claims arising from the rejection of an
  Unexpired Lease shall be subject to the cap on rejection damages imposed by section 502(b)(6) of
  the Bankruptcy Code. Any Claims arising from the rejection of an Executory Contract or
  Unexpired Lease not filed with the Bankruptcy Court within such time will be automatically
  disallowed, forever barred from assertion and shall not be enforceable against the Debtor or the
  Liquidating Trustee, the Debtor’s Estate or their property without the need for any objection by
  the Debtor or the Liquidating Trustee or further notice to, or action, order or approval of the
  Bankruptcy Court. All Allowed Claims arising from the rejection of the Debtor’s Executory
  Contracts or Unexpired Leases shall be classified as General Unsecured Claims against the Debtor
  and shall be treated in accordance with this Plan.

                  9.4     Cure of Defaults. Any monetary amounts by which any Executory
  Contract or Unexpired Lease to be assumed under this Plan or otherwise is in default shall be
  satisfied, under section 365(b)(1) of the Bankruptcy Code, by Cure. If there is a dispute regarding
  (i) the nature or amount of any Cure, or (ii) any other matter pertaining to assumption, Cure shall
  occur following the entry of a Final Order of the Bankruptcy Court resolving the dispute and
  approving the assumption.

               9.5    Full Release and Satisfaction. Assumption of any Executory Contract or
  Unexpired Lease pursuant to this Plan or otherwise shall result in the full release and satisfaction

                                                   29
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19           Entered 08/05/19 22:04:23        Page 32 of 44




  of any Claims or defaults, whether monetary or nonmonetary, including defaults of provisions
  restricting the change in control or ownership interest composition or other bankruptcy related
  defaults, arising under any assumed Executory Contract or Unexpired Lease at any time before the
  effective date of the assumption.

                 9.6     Reservation of Rights. Nothing contained in this Plan or the Plan
  Supplement shall constitute an admission by the Debtor or the Liquidating Trustee that any such
  contract or lease is in fact an Executory Contract or Unexpired Lease or that the Debtor or the
  Liquidating Trustee have any liability thereunder.

  SECTION 10. CONDITIONS PRECEDENT TO CONFIRMATION AND THE
  EFFECTIVE DATE

                10.1 Conditions Precedent to Confirmation. Confirmation of this Plan shall not
  occur, and the Confirmation Order shall not be entered, until each of the following conditions
  precedent have been satisfied or waived pursuant to the provisions of this Plan:

                         (a)     The Bankruptcy Court shall have entered an order, which shall not
  be subject to any stay or subject to an unresolved request for revocation under section 1144 of the
  Bankruptcy Code, in form and substance acceptable to the Debtor, approving the Disclosure
  Statement with respect to this Plan and the solicitation of votes thereon as being in compliance
  with section 1125 of the Bankruptcy Code and applicable non-bankruptcy law;

                         (b)    The Bankruptcy Court shall have entered one or more orders, in
  form and substance acceptable to the Debtor and the Bond Trustee, (i) authorizing the Sale to the
  Stalking Horse pursuant to section 363 of the Bankruptcy Code and (ii) authorizing the assumption
  and assignment of those Executory Contracts and Unexpired Leases identified to be assumed and
  assigned in the Stalking Horse APA;

                          (c)      The proposed Confirmation Order shall be in form and substance
  satisfactory in all respects to the Debtor and the Bond Trustee; and

                       (d)     The Plan and the Plan Supplement, including any schedules,
  documents, supplements and exhibits thereto shall be, in form and substance, acceptable to the
  Debtor and the Bond Trustee.

                 10.2 Conditions Precedent to the Effective Date. The Effective Date shall not
  occur until each of the following conditions precedent have been satisfied or waived pursuant to
  the provisions of this Plan:

                          (a)    The Bankruptcy Court shall have entered the Confirmation Order,
  in form and substance acceptable to the Debtor and the Bond Trustee, and such Confirmation Order
  shall not be subject to any stay or an unresolved request for revocation under section 1144 of the
  Bankruptcy Code;

                        (b)     The Debtor shall have closed on the Sale; and



                                                  30
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 33 of 44




                        (c)    All actions, documents, certificates, and agreements necessary to
  implement this Plan, including, without limitation, the Liquidating Trust Agreement, shall have
  been effected or executed and delivered to the required parties and, to the extent required, filed
  with the applicable governmental units in accordance with applicable laws.

                   10.3 Waiver of Conditions. The conditions to confirmation and consummation
  of this Plan set forth herein may be waived at any time by the Debtor, with the consent of the Bond
  Trustee, without notice to any other parties in interest or the Bankruptcy Court and without a
  hearing; provided, however, that the Debtor may not waive the conditions set forth in sections
  10.1(b), 10.2(a) and 10.2(b) herein or the entry of the order approving the Disclosure Statement
  and the Confirmation Order.

                  10.4 Effect of Failure of Conditions. If consummation of this Plan does not
  occur, this Plan shall be null and void in all respects and nothing contained in this Plan or the
  Disclosure Statement shall: (1) constitute a waiver or release of any claims by or Claims against
  the Debtor; (2) prejudice in any manner the rights of the Debtor, any Holders of Claims or Interests
  or any other Person; or (3) constitute an admission, acknowledgment, offer or undertaking by the
  Debtor, any Holders of Claims or Interests or any other Person in any respect.

  SECTION 11. EFFECT OF CONFIRMATION

                 11.1 Immediate Binding Effect. Notwithstanding Bankruptcy Rules 3020(e),
  6004(h) or 7062 or any other Bankruptcy Rule, upon the occurrence of the Effective Date, the
  terms of this Plan and the Liquidating Trust Agreement shall be immediately effective and
  enforceable and deemed binding upon the Debtor, the Liquidating Trustee, the Liquating Trust and
  any and all Holders of Claims or Interests (irrespective of whether such Claims or Interests are
  deemed to have accepted this Plan), all Persons that are parties to or are subject to the settlements,
  compromises, releases, discharges and injunctions described in this Plan, each Person acquiring
  property under this Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired
  Leases with the Debtor.

                  11.2 Compromise and Settlement of Claims, Interests and Controversies.
  Pursuant to sections 363 and 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019 and in
  consideration for the Distributions and other benefits provided pursuant to this Plan, the provisions
  of this Plan shall constitute a good faith compromise of all Claims, Interests and controversies
  relating to the contractual, legal and subordination rights that a Holder of a Claim or Interest may
  have with respect to any Allowed Claim or Interest, or any Distribution to be made on account of
  such Allowed Claim or Interest. The entry of the Confirmation Order shall constitute the
  Bankruptcy Court’s approval of the compromise or settlement of all such Claims, Interests and
  controversies, as well as a finding by the Bankruptcy Court that such compromise or settlement is
  in the best interests of the Debtor, its Estate and Holders of Claims and Interests and is fair,
  equitable and reasonable.

                 11.3 Releases by the Debtor. Pursuant to section 1123(b) of the Bankruptcy
  Code and except as otherwise specifically provided in this Plan or the Plan Supplement, for good
  and valuable consideration, including the service of the Released Parties to facilitate the
  expeditious liquidation of the Debtor and the consummation of the transactions contemplated by

                                                   31
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 34 of 44




  the Plan, on and after the Effective Date, the Released Parties are deemed released and discharged
  by the Debtor and its Estate from any and all claims, obligations, rights, suits, damages, Causes of
  Action, remedies and liabilities whatsoever, including any derivative claims asserted or assertable
  on behalf of the Debtor, whether known or unknown, foreseen or unforeseen, existing or
  hereinafter arising, in law, equity or otherwise, that the Debtor or its Estate would have been legally
  entitled to assert in its own right (whether individually or collectively) or on behalf of the Holder
  of any Claim or Interest or other Person, based on or relating to, or in any manner arising from, in
  whole or in part, the Debtor, the Chapter 11 Case, the Sale or the transactions or events giving
  rise to any Claim or Interest that is treated in the Plan, the business or contractual arrangements
  between the Debtor and any Released Party, the restructuring of Claims and Interests before or
  during the Chapter 11 Case, the negotiation, formulation or preparation of the Plan, the Disclosure
  Statement, any Plan Supplement or related agreements, instruments or other documents
  (collectively, the “Debtor Released Claims”), other than Debtor Released Claims against a
  Released Party arising out of the gross negligence, willful misconduct, intentional fraud, or
  criminal liability of any such person or entity.

             11.4 Releases by Holders of Claims. ON THE EFFECTIVE DATE,
  EXCEPT AS OTHERWISE PROVIDED HEREIN AND EXCEPT FOR THE RIGHT TO
  ENFORCE THIS PLAN, ALL PERSONS WHO (I) VOTED TO ACCEPT THIS PLAN OR
  WHO ARE PRESUMED OR DEEMED TO HAVE VOTED TO ACCEPT THIS PLAN
  UNDER SECTION 1126(f) OF THE BANKRUPTCY CODE; OR (II) ARE ENTITLED TO
  VOTE TO ACCEPT OR REJECT THIS PLAN AND WHO VOTE TO REJECT THIS
  PLAN OR ABSTAIN FROM VOTING AND DO NOT MARK THEIR BALLOTS AS
  OPTING OUT OF THE RELEASES GRANTED UNDER THIS SECTION, SHALL, TO
  THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED TO
  FOREVER RELEASE, WAIVE AND DISCHARGE THE RELEASED PARTIES OF AND
  FROM ALL LIENS, CLAIMS, CAUSES OF ACTION, LIABILITIES, ENCUMBRANCES,
  SECURITY INTERESTS, INTERESTS OR CHARGES OF ANY NATURE OR
  DESCRIPTION WHATSOEVER RELATING TO THE DEBTOR, THE CHAPTER 11
  CASE OR AFFECTING PROPERTY OF THE ESTATE, WHETHER KNOWN OR
  UNKNOWN, SUSPECTED OR UNSUSPECTED, SCHEDULED OR UNSCHEDULED,
  CONTINGENT OR NOT CONTINGENT, UNLIQUIDATED OR FIXED, ADMITTED OR
  DISPUTED, MATURED OR UNMATURED, SENIOR OR SUBORDINATED,
  WHETHER ASSERTABLE DIRECTLY OR DERIVATIVELY BY, THROUGH, OR
  RELATED TO ANY OF THE RELEASED PARTIES AND THEIR SUCCESSORS AND
  ASSIGNS WHETHER AT LAW, IN EQUITY OR OTHERWISE, BASED UPON ANY
  CONDITION, EVENT, ACT, OMISSION OCCURRENCE, TRANSACTION OR OTHER
  ACTIVITY, INACTIVITY, INSTRUMENT OR OTHER AGREEMENT OF ANY KIND
  OR NATURE OCCURRING, ARISING OR EXISTING PRIOR TO THE EFFECTIVE
  DATE IN ANY WAY RELATING TO OR ARISING OUT OF, IN WHOLE OR IN PART,
  THE DEBTOR, THE CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION OF
  THIS PLAN, THE NEGOTIATION AND CONSUMMATION OF THE SALE, THE
  CONSUMMATION OF THIS PLAN OR THE ADMINISTRATION OF THIS PLAN,
  INCLUDING WITHOUT LIMITATION, THE NEGOTIATION AND SOLICITATION
  OF THIS PLAN, ALL REGARDLESS OF WHETHER (A) A PROOF OF CLAIM OR
  EQUITY INTEREST HAS BEEN FILED OR IS DEEMED TO HAVE BEEN FILED, (B)
  SUCH CLAIM OR EQUITY INTEREST IS ALLOWED OR (C) THE HOLDER OF SUCH
                                                    32
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 35 of 44




  CLAIM OR EQUITY INTEREST HAS VOTED TO ACCEPT OR REJECT THIS PLAN,
  EXCEPT FOR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. FOR THE
  AVOIDANCE OF DOUBT, NOTHING CONTAINED HEREIN SHALL IMPACT THE
  RIGHT OF ANY HOLDER OF AN ALLOWED CLAIM TO RECEIVE A DISTRIBUTION
  ON ACCOUNT OF ITS ALLOWED CLAIM IN ACCORDANCE WITH SECTION 4 OF
  THIS PLAN. THE RELEASES SET FORTH IN THIS PLAN, INCLUDING BUT NOT
  LIMITED TO IN THIS SECTION 11.4, SHALL NOT RELEASE ANY CLAIMS OR
  CAUSES OF ACTION AGAINST SENIORITY, INC. OR SQLC WITH RESPECT TO
  ACTIONS OR CONDUCT RELATED TO FACILITIES OTHER THAN THE DEBTOR.

                  11.5 Exculpation. None of the Exculpated Parties shall have or incur any
  liability to any Holder of a Claim or Interest, or other party in interest, or any of their respective
  members, officers, directors, employees, advisors, professionals, attorneys or agents or any of their
  successors and assigns, with respect to any Exculpated Claim, including, without limitation, any
  act or omission in connection with, related to, or arising out of, in whole or in part, the Chapter 11
  Case, except for their willful misconduct or gross negligence as determined by a Final Order of a
  court of competent jurisdiction, and, in all respects, the Exculpated Parties shall be entitled to rely
  upon the advice of counsel with respect to their duties and responsibilities under this Plan.

           11.6 Injunction. FROM AND AFTER THE EFFECTIVE DATE, ALL
  PERSONS WHO HAVE HELD, HOLD OR MAY HOLD CLAIMS AGAINST OR
  INTEREST IN THE DEBTOR ARE PERMANENTLY ENJOINED FROM
  COMMENCING OR CONTINUING IN ANY MANNER, ANY CAUSE OF ACTION
  RELEASED OR TO BE RELEASED PURSUANT TO THIS PLAN OR THE
  CONFIRMATION ORDER.

            FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE
  RELEASES AND EXCULPATION GRANTED IN THIS PLAN, THE RELEASING
  PARTIES SHALL BE PERMANENTLY ENJOINED FROM COMMENCING OR
  CONTINUING IN ANY MANNER AGAINST THE RELEASED PARTIES AND THE
  EXCULPATED PARTIES AND THEIR ASSETS AND PROPERTIES, AS THE CASE
  MAY BE, ANY SUIT, ACTION OR OTHER PROCEEDING, ON ACCOUNT OF OR
  RESPECTING ANY CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT,
  CAUSE OF ACTION, INTEREST OR REMEDY RELEASED OR TO BE RELEASED
  PURSUANT TO THIS PLAN.

            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN, THE
  PLAN SUPPLEMENT OR RELATED DOCUMENTS, OR FOR OBLIGATIONS
  PURSUANT TO THIS PLAN, ALL PERSONS WHO HAVE HELD, HOLD OR MAY
  HOLD CLAIMS OR INTERESTS THAT HAVE BEEN RELEASED, DISCHARGED, OR
  ARE SUBJECT TO EXCULPATION, ARE PERMANENTLY ENJOINED, FROM AND
  AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING
  ACTIONS: (A) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION
  OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION
  WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (B)
  ENFORCING, ATTACHING, COLLECTING OR RECOVERING BY ANY MANNER
  OR MEANS ANY JUDGMENT, AWARD, DECREE OR ORDER AGAINST SUCH

                                                    33
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23         Page 36 of 44




  PERSONS ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO
  ANY SUCH CLAIMS OR INTERESTS; (C) CREATING, PERFECTING OR
  ENFORCING ANY ENCUMBRANCE OF ANY KIND AGAINST SUCH PERSONS OR
  THE PROPERTY OR ESTATES OF SUCH PERSONS ON ACCOUNT OF OR IN
  CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;
  AND (D) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR
  OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH
  OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS RELEASED, SETTLED
  OR DISCHARGED PURSUANT TO THIS PLAN.

              THE RIGHTS AFFORDED IN THIS PLAN AND THE TREATMENT OF
  ALL CLAIMS AND INTERESTS THEREUNDER SHALL BE IN EXCHANGE FOR AND
  IN COMPLETE SATISFACTION OF ALL CLAIMS AND INTERESTS OF ANY
  NATURE WHATSOEVER, INCLUDING ANY INTEREST ACCRUED ON CLAIMS
  FROM AND AFTER THE PETITION DATE, AGAINST THE DEBTOR OR ANY OF ITS
  ASSETS, PROPERTY OR ESTATE. ON THE EFFECTIVE DATE, ALL SUCH CLAIMS
  AGAINST THE DEBTOR SHALL BE FULLY RELEASED, AND THE INTERESTS
  SHALL BE CANCELLED (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
  THIS PLAN).

            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS PLAN
  OR IN OBLIGATIONS PURSUANT THERETO FROM AND AFTER THE EFFECTIVE
  DATE, ALL CLAIMS AGAINST THE DEBTOR SHALL BE FULLY RELEASED, AND
  ALL INTERESTS SHALL BE CANCELLED, AND THE DEBTOR’S LIABILITY WITH
  RESPECT THERETO SHALL BE EXTINGUISHED COMPLETELY, INCLUDING ANY
  LIABILITY OF THE KIND SPECIFIED UNDER SECTION 502(g) OF THE
  BANKRUPTCY CODE.

            ALL PERSONS SHALL BE PRECLUDED FROM ASSERTING AGAINST
  THE DEBTOR, THE DEBTOR’S ESTATE, ITS RESPECTIVE SUCCESSORS AND
  ASSIGNS, AND ITS ASSETS AND PROPERTIES, ANY OTHER CLAIMS OR
  INTERESTS BASED UPON ANY DOCUMENTS, INSTRUMENTS OR ANY ACT OR
  OMISSION, TRANSACTION OR OTHER ACTIVITY OF ANY KIND OR NATURE
  THAT OCCURRED BEFORE THE EFFECTIVE DATE.

                 11.7 Term of Injunctions or Stays. Unless otherwise provided in this Plan or
  Confirmation Order, all injunctions or stays provided for under this Plan and ordered in the
  Confirmation Order or pursuant to sections 105 or 362 of the Bankruptcy Code arising under or
  entered during the Chapter 11 Case, or otherwise, and in existence on the Confirmation Date, shall
  remain in full force and effect until the later of the Effective Date and the date indicated in the
  order providing for such injunction or stay and to the extent consistent with the terms and
  provisions of this Plan or the Confirmation Order, as applicable.

                   11.8 Injunction Against Interference with Plan. Upon the Bankruptcy Court’s
  entry of the Confirmation Order, all Holders of Claims and Interests, the Debtor, and other parties
  in interest, along with their respective present or former employees, agents, officers, directors, or
  principals, shall be enjoined from taking any actions to interfere with the Debtor’s, the Liquidating

                                                   34
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 37 of 44




  Trust’s, the Liquidating Trustee’s, and their respective affiliates’, employees’, advisors’, officers’
  and directors’, and agents’ implementation or consummation of this Plan.

                  11.9 Release of Liens. Except as otherwise provided in this Plan, or in any
  contract, instrument, release or other agreement or document created pursuant to this Plan, on the
  Effective Date and concurrently with, and conditioned upon, the applicable Distributions made
  pursuant to this Plan and, in the case of a Secured Claim, satisfaction in full of the portion of the
  Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds of trust, Liens,
  pledges or other security interests against any property of the Estate shall be fully released. Except
  as otherwise provided in this Plan, all mortgages, deeds of trust, Liens, pledges or other security
  interests against any property of the Debtor’s Estate shall be fully released on the Effective Date
  without any further action of any party, including, but not limited to, further order of the
  Bankruptcy Court or filing updated schedules or statements typically filed pursuant to the Uniform
  Commercial Code. The liens of the Secured Lenders on their respective Encumbered Excluded
  Assets shall not be released or discharged until such assets are distributed to the applicable Secured
  Lender in accordance with this Plan.

                   11.10 Effectuating Documents and Further Transactions. Upon entry of the
  Confirmation Order, the appropriate officers of the Debtor and the Liquidating Trustee shall be
  authorized to execute, deliver, file, or record such contracts, instruments, releases, consents,
  certificates, resolutions, programs, and other agreements and/or documents, and take such acts and
  actions as may be reasonably necessary or appropriate to effectuate, implement, consummate,
  and/or further evidence the terms and conditions of this Plan and any transactions described in or
  contemplated by this Plan. The Debtor or Liquidating Trustee, as applicable, may, and all Holders
  of Allowed Claims or Interests receiving Distributions pursuant to this Plan, at the request or
  direction of the Debtor or Liquidating Trustee, as applicable, shall, from time to time, prepare,
  execute, and deliver any agreements or documents, and take any other actions as may be necessary
  or advisable to effectuate the provisions and intent of this Plan.

                  11.11 Corporate Action. Upon the Effective Date, all actions contemplated by
  this Plan shall be deemed authorized and approved in all respects (whether to occur before, on or
  after the Effective Date). All matters provided for in this Plan involving the corporate structure of
  the Debtor, and any corporate action required by the Debtor in connection with this Plan shall be
  deemed to have occurred and shall be in effect, without any requirement of further action by the
  directors or officers of the Debtor.

                 11.12 Cancellation of Documents. On the Effective Date, except to the extent
  otherwise provided in this Plan, any and all notes, instruments, debentures, certificates and other
  documents evidencing Claims and Interests in the Debtor including, without limitation, the Bond
  Documents shall be deemed inoperative and unenforceable against the Debtor and the Debtor shall
  have no continuing obligations thereunder; provided, however, the Bonds and the Bond
  Documents shall be deemed to continue in effect solely to the extent they relate to and are
  necessary to: (i) allow applicable distributions pursuant to this Plan and Bond Documents, (ii)
  permit the Bond Trustee to be compensated for fees and reimbursed for expenses, including
  expenses of its professionals and enforce its indemnity and other rights and protections with
  respect to and pursuant to the Bond Documents, (iii) permit the Bond Trustee to set one or more
  record dates and distribution dates with respect to the distribution of funds to beneficial holders of

                                                   35
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23         Page 38 of 44




  the Bonds, (iv) permit the Bond Trustee to appear in the Bankruptcy Case with respect to matters
  relevant to the holders of the Bonds and to enforce their rights under this Plan, (v) otherwise
  continue to govern relationships of the Bond Trustee and holders of the Bonds, and (vi) permit the
  Bond Trustee to perform any functions that are necessary in connection with the foregoing clauses
  (i) through (v).

                  11.13 Dissolution of the Debtor. On the Effective Date and upon the Debtor
  causing the Liquidating Trust Assets to be transferred to the Liquidating Trust in accordance with
  section 6.2 of this Plan, the Debtor shall have no further duties or responsibilities in connection
  with implementation of this Plan. Upon entry of a final decree closing the Chapter 11 Case, the
  Debtor shall be deemed dissolved for all purposes in accordance with applicable state law without
  the need to take any further action or file any plan of dissolution, notice, or application with any
  applicable Governmental Unit.

                 11.14 Preservation of Causes of Action of the Debtor. In accordance with section
  1123(b) of the Bankruptcy Code, and except where such Causes of Action have been expressly
  released (including, for the avoidance of doubt, pursuant to the releases by the Debtor and
  exculpation provisions provided in the Plan), the Debtor and Liquidating Trustee shall retain and
  may enforce all rights to commence and pursue, as appropriate, any and all Causes of Action.

  SECTION 12. MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN

                 12.1 Modification and Amendments. This Plan or any exhibits thereto may be
  amended, modified, or supplemented by the Debtor in the manner provided for by section 1127 of
  the Bankruptcy Code or as otherwise permitted by law without additional disclosure pursuant to
  section 1125 of the Bankruptcy Code. In addition, after the Confirmation Date, the Debtor or
  Liquidating Trustee may institute proceedings in the Bankruptcy Court to remedy any defect or
  omission or reconcile any inconsistencies in this Plan or the Confirmation Order with respect to
  such matters as may be necessary to carry out the purposes and effects of this Plan.

                  12.2 Effect of Confirmation on Modifications. Entry of a Confirmation Order
  shall mean that all modifications or amendments to this Plan occurring after the solicitation thereof
  are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
  disclosure or re solicitation under Bankruptcy Rule 3019.

                   12.3 Revocation or Withdrawal of this Plan. The Debtor reserves the right to,
  consistent with its fiduciary duties, revoke or withdraw this Plan before the Effective Date. If the
  Debtor revokes or withdraws this Plan, or if the Confirmation Date does not occur, then: (a) this
  Plan shall be null and void in all respects; (b) any settlement or compromise embodied in this Plan
  (including the fixing or limiting to an amount certain of any Claim or Interest or Class of Claims
  or Interests), assumption or rejection of Executory Contracts or Unexpired Leases effected by this
  Plan, and any document or agreement executed pursuant to this Plan, shall be deemed null and
  void; and (c) nothing contained in this Plan shall: (i) constitute a waiver or release of any Claims
  or Interests; (ii) prejudice in any manner the rights of the Debtor or any other Person; or
  (iii) constitute an admission, acknowledgement, offer or undertaking of any sort by the Debtor or
  any other Person.


                                                   36
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23          Page 39 of 44




  SECTION 13. RETENTION OF JURISDICTION

                   Notwithstanding the entry of the Confirmation Order and the occurrence of the
  Effective Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over
  all matters arising out of, or related to, the Chapter 11 Case and this Plan, including, but not limited
  to, jurisdiction to:

                         (a)      allow, disallow, determine, liquidate, classify, estimate or establish
  the priority, secured or unsecured status or amount of any Claim or Interest, including the
  resolution of any request for payment of any Administrative Expense Claim and the resolution of
  any and all objections to the secured or unsecured status, priority, amount or allowance of Claims;

                        (b)     decide and resolve all matters related to the granting and denying,
  in whole or in part, of any applications for allowance of compensation or reimbursement of
  expenses to Professionals authorized pursuant to the Bankruptcy Code or this Plan;

                         (c)     resolve any matters related to: (i) the assumption, assumption and
  assignment or rejection of any Executory Contract or Unexpired Lease to which the Debtor is party
  or with respect to which the Debtor may be liable in any manner and to hear, determine and, if
  necessary, liquidate, any Claims arising therefrom, including rejection Claims and cure Claims,
  pursuant to section 365 of the Bankruptcy Code or any other matter related to such Executory
  Contract or Unexpired Lease; (ii) any potential contractual obligation under any Executory
  Contract or Unexpired Lease that is assumed; (iii) the assumption, assumption and assignment or
  rejection of any Executory Contract or Unexpired Lease in connection with the Sale; and (iv) any
  dispute regarding whether a contract or lease is or was executory or expired;

                      (d)      ensure that Distributions to Holders of Allowed Claims are
  accomplished pursuant to the provisions of this Plan;

                         (e)     adjudicate, decide or resolve any motions, adversary proceedings,
  contested or litigated matters and any other matters, and grant or deny any applications involving
  the Debtor that may be pending on the Effective Date;

                         (f)     adjudicate, decide or resolve any motions, adversary proceedings,
  contested or litigated matters and any other matters, including, but not limited to, the Causes of
  Action, involving the Liquidating Trustee or the Liquidating Trust;

                          (g)     adjudicate, decide or resolve any and all matters related to any Cause
  of Action;

                       (h)    adjudicate, decide or resolve any and all matters related to section
  1141 of the Bankruptcy Code;

                        (i)    enter and enforce any order for the sale of property pursuant to
  sections 363, 1123 or 1146(a) of the Bankruptcy Code;




                                                    37
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19            Entered 08/05/19 22:04:23        Page 40 of 44




                       (j)   issue injunctions, enter and implement other orders or take such
  other actions as may be necessary or appropriate to restrain interference by any Person with
  consummation or enforcement of this Plan;

                        (k)    resolve any cases, controversies, suits, disputes or Causes of Action
  with respect to the discharge, releases, injunctions, exculpations, indemnifications and other
  provisions contained in this Plan and enter such orders as may be necessary or appropriate to
  implement such releases, injunctions and other provisions;

                       (l)      enter and implement such orders as are necessary or appropriate if
  the Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

                         (m)    resolve any cases, controversies, suits, disputes or Causes of Action
  that may arise in connection with or relate to this Plan, the Disclosure Statement, the Confirmation
  Order, the Liquidating Trust, the Liquidating Trust Agreement, any transactions or payments
  contemplated thereby, or any contract, instrument, release, indenture or other agreement or
  document relating to any of the foregoing;

                         (n)     adjudicate any and all disputes arising from or relating to
  Distributions under this Plan;

                        (o)     consider any modifications of this Plan, cure any defect or omission
  or reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

                        (p)      determine requests for the payment of Claims entitled to priority
  pursuant to section 507 of the Bankruptcy Code;

                        (q)     hear and determine matters concerning state, local and federal taxes
  in accordance with sections 346, 505 and 1146 of the Bankruptcy Code (including any requests
  for expedited determinations under section 505(b) of the Bankruptcy Code);

                        (r)     hear and determine all disputes involving the existence, nature or
  scope of the Debtor’s discharge;

                         (s)    enforce all orders previously entered by the Bankruptcy Court;

                         (t)    hear any other matter not inconsistent with the Bankruptcy Code;
  and

                         (u)    enter a final decree closing the Chapter 11 Case.

  SECTION 14. MISCELLANEOUS PROVISIONS

                 14.1 Payment of Statutory Fees. All fees payable pursuant to 28 U.S.C.§ 1930
  shall be paid on the earlier of when due or the Effective Date by the Debtor. After the Effective
  Date, the Liquidating Trustee shall be liable for payment of any such fees until entry of a final
  decree closing the Chapter 11 Case.


                                                  38
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19              Entered 08/05/19 22:04:23         Page 41 of 44




                  14.2 Dissolution of Residents’ Committee. On the Effective Date, the
  Residents’ Committee shall dissolve and members thereof shall be released and discharged from
  all rights and duties from or related to the Chapter 11 Case.

                 14.3 Section 1125(e) Good Faith Compliance. As of and subject to the
  occurrence of the Confirmation Date, the Debtor and its Related Persons shall be deemed to have
  solicited acceptances of this Plan in good faith and in compliance with the applicable provisions
  of the Bankruptcy Code and any applicable non-bankruptcy law, rule, or regulation governing the
  adequacy of disclosure in connection with such solicitation.

                 14.4 Substantial Consummation. On the Effective Date, the Plan shall be
  deemed to be substantially consummated within the meaning set forth in section 1101 and pursuant
  to section 1127(b) of the Bankruptcy Code.

                   14.5 Section 1146 Exemption. To the fullest extent permitted under section
  1146(a) of the Bankruptcy Code, the issuance, transfer or exchange of any security under or
  pursuant to this Plan, and the execution, delivery, or recording of any instrument of transfer under
  or pursuant to this Plan, and the revesting, transfer, or sale of any property of or to the Liquidating
  Trust or the Stalking Horse at the Sale, shall not be taxed under any state or local law imposing a
  stamp tax, transfer tax, or similar tax or fee. Consistent with the foregoing, each recorder of deeds
  or similar official for any county, city or other Governmental Unit in which any instrument
  hereunder is to be recorded in accordance with this Plan shall, pursuant to the Confirmation Order,
  be ordered and directed to accept such instrument, without requiring the payment of any
  documentary stamp tax, deed stamps, stamp tax, transfer tax, mortgage recording tax, intangible
  tax, or similar tax.

                 14.6 Closing of the Chapter 11 Case. When all Liquidating Trust Assets have
  been liquidated and converted into Cash and such Cash has been distributed in accordance with
  the Liquidating Trust Agreement and the Confirmation Order, the Liquidating Trustee shall seek
  authority from the Bankruptcy Court to close the Chapter 11 Case in accordance with the
  Bankruptcy Code and the Bankruptcy Rules.

                 14.7 Plan Supplement. Any exhibits or schedules not filed with this Plan may
  be contained in the Plan Supplement, if any, and the Debtor hereby reserves the right to file such
  exhibits or schedules as a Plan Supplement.

                  14.8 Further Assurances. The Debtor or the Liquidating Trustee may file with
  the Bankruptcy Court such agreements and other documents as may be necessary or appropriate
  to effectuate and further evidence the terms and conditions of this Plan. The Debtor, the
  Liquidating Trustee, and all Holders of Claims receiving Distributions pursuant to this Plan and
  all other parties in interest shall, from time to time, prepare, execute and deliver any agreements
  or documents and take any other actions as may be necessary or advisable to effectuate the
  provisions and intent of this Plan.

                14.9 Exhibits Incorporated. All exhibits to the Plan, including the Plan
  Supplement, are incorporated into and are part of this Plan as if fully set forth herein.



                                                    39
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19             Entered 08/05/19 22:04:23         Page 42 of 44




                 14.10 Inconsistency. In the event of any inconsistency among this Plan, the
  Disclosure Statement and any exhibit to the Disclosure Statement, the provisions of this Plan shall
  govern.

                  14.11 No Admissions. If the Effective Date does not occur, this Plan shall be null
  and void in all respects, and nothing contained in this Plan shall (a) constitute a waiver or release
  of any Claims by or against, or any Interests in, the Debtor, (b) prejudice in any manner the rights
  of the Debtor or any other party in interest, or (c) constitute an admission of any sort by the Debtor
  or other party in interest.

                  14.12 Reservation of Rights. Except as expressly set forth herein, this Plan shall
  have no force or effect unless the Bankruptcy Court shall enter the Confirmation Order and the
  Effective Date has occurred. None of this Plan, any statement or provision contained in this Plan
  or any action taken or not taken by the Debtor with respect to this Plan, the Disclosure Statement
  or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of
  the Debtor with respect to the Holders of Claims or Interests before the Effective Date.

                  14.13 Successors and Assigns. The rights, benefits and obligations of any Person
  named or referred to in this Plan shall be binding on, and shall inure to the benefit of, any heir,
  executor, administrator, successor or assign, affiliate, officer, director, manager, agent,
  representative, attorney, beneficiaries or guardian, if any, of each Person.

                 14.14 Entire Agreement. On the Effective Date, this Plan, supersedes all previous
  and contemporaneous negotiations, promises, covenants, agreements, understandings, and
  representations on such subjects, all of which have become merged and integrated into this Plan.

                14.15 Notices. All notices, requests, and demands to or upon the Debtor in the
  Chapter 11 Case shall be in writing and, unless otherwise provided herein, shall be deemed to have
  been duly given or made when actually delivered or, if by facsimile transmission, when received
  and telephonically confirmed to the below recipients:

                               MAYFLOWER COMMUNITIES, INC.
                                 c/o Ankura Consulting Group LLC
                                  Attention: Louis E. Robichaux IV
                                       15950 Dallas Parkway
                                         Dallas, Texas 75248
                                     Telephone: (214) 200-3689
                                     Facsimile: (214) 200-3686
                                E-mail: louis.robichaux@ankura.com

                                             with copies to:

                                       DLA PIPER LLP (US)
                                   Attention: Thomas R. Califano
                                    1251 Avenue of the Americas
                                  New York, New York 10020-1104
                                     Telephone: (212) 335-4500

                                                   40
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19               Entered 08/05/19 22:04:23      Page 43 of 44




                                     Facsimile: (212) 335-4501
                                E-mail: thomas.califano@dlapiper.com

                                                 - and -

                                       DLA PIPER LLP (US)
                                      Attention: Rachel Nanes
                              200 South Biscayne Boulevard, Suite 2500
                                        Miami, Florida 33131
                                    Telephone: (305) 423-8563
                                     Facsimile: (305) 675-8206
                                 E-mail: rachel.nanes@dlapiper.com

                                                 - and -

                                       DLA PIPER LLP (US)
                                     Attention: Daniel B. Prieto
                                  1900 North Pearl Street, Suite 2200
                                         Dallas, Texas 75201
                                     Telephone: (214) 743-4500
                                      Facsimile: (214) 743-4545
                                   E-mail: dan.prieto@dlapiper.com

                 All notices and requests to Persons holding any Claim or Interest in any Class shall
  be sent to them at their last known address or to the last known address of their attorney of record
  in the Chapter 11 Case. Any such Holder of a Claim or Interest may designate in writing any
  other address for purposes of this section, which designation will be effective upon receipt by the
  Debtor.

                  14.16 Severability. If, prior to the entry of the Confirmation Order, any term or
  provision of this Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the
  Bankruptcy Court shall have the power to alter and interpret such term or provision to make it
  valid or enforceable to the maximum extent practicable, consistent with the original purpose of the
  term or provision, and such term or provision shall then be applicable as altered or interpreted.
  Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
  provisions of this Plan will remain in full force and effect and will in no way be affected, impaired
  or invalidated by such holding, alteration or interpretation. The Confirmation Order shall
  constitute a judicial determination and shall provide that each term and provision of the Plan, as it
  may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
  pursuant to its terms.

                  14.17 Governing Law. Unless a rule of law or procedure is supplied by federal
  law (including the Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically
  stated, the laws of the State of Texas, without giving effect to the principles of conflicts of laws,
  shall govern the rights, obligations, construction, and implementation of the Plan and the
  transactions consummated or to be consummated in connection therewith.


                                                   41
Case 19-30283-hdh11 Doc 322-1 Filed 08/05/19          Entered 08/05/19 22:04:23       Page 44 of 44




                14.18 Request for Confirmation. The Debtor requests entry of the Confirmation
  Order under section 1129(a) of the Bankruptcy Code and, to the extent necessary, section 1129(b)
  of the Bankruptcy Code.

   Dated: August 5, 2019                          Respectfully submitted,


                                                  Mayflower Communities, Inc.

                                                  By:    /s/ Louis E. Robichaux IV
                                                         Name: Louis E. Robichaux IV
                                                         Title: Chief Restructuring Officer




                                                42

  EAST\168117948.3
